
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.26


***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)
and 240.24B-2


LICENSE AND COLLABORATION AGREEMENT


        THIS LICENSE AND COLLABORATION AGREEMENT (this "Agreement") is entered
into as of January 9, 2004 (the "Effective Date") by and between FOREST
LABORATORIES IRELAND LIMITED, an Irish corporation ("Forest"), having its
principal executive offices at Clonshaugh Industrial Estate, Clonshaugh, Dublin
17, Republic of Ireland, and CYPRESS BIOSCIENCE, INC., a Delaware corporation
("Cypress"), having offices at 4350 Executive Drive, Suite 325, San Diego, CA
92121, United States of America.

RECITALS

        WHEREAS, Cypress and Pierre Fabre Médicament ("Pierre Fabre") entered
into the Third Restated License Agreement as of the date hereof, as may be
amended (the "License Agreement"), a copy of which has been provided to Forest,
pursuant to which Pierre Fabre granted to Cypress an exclusive license to
certain patents and know-how to develop and commercialize Milnacipran (as
defined below);

        WHEREAS, Cypress and Pierre Fabre also entered into the First Restated
Trademark License Agreement as of the date hereof, as may be amended (the
"Pierre Fabre Trademark Agreement"), a copy of which has been provided to
Forest, pursuant to which Pierre Fabre granted an exclusive license to Cypress
to certain trademarks; and

        WHEREAS, Forest desires to acquire, and Cypress is willing to grant to
Forest, an exclusive license under patents and know-how controlled by Cypress to
develop and commercialize Milnacipran, including a sublicense of the rights
granted to Cypress by Pierre Fabre under the License Agreement and the Pierre
Fabre Trademark Agreement, all on the terms and conditions set forth in this
Agreement.

AGREEMENT

        NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.     DEFINITIONS

        For purposes of this Agreement, the following capitalized terms shall
have the following meanings:

        1.1   "Administrator" shall have the meaning set forth in
Section 16.2(a).

        1.2   "Affiliate" shall mean any company or entity controlled by,
controlling, or under common control with a party hereto. For this purpose, the
term "control" shall mean the direct or indirect ownership of more than 50% of
the voting stock or other ownership interests of that entity, or the power,
directly or indirectly to cause the direction of the management and policies of
such entity.

        1.3   "Agreement" shall have the meaning set forth in the introductory
paragraph.

        1.4   Allowable Costs and Expenses" shall mean those costs and expenses
incurred by Forest or for its account that are specifically attributable or
related to the manufacturing, marketing or

1

--------------------------------------------------------------------------------




selling of a Generic Product in the Licensed Territory, and consisting of: Cost
of Goods, General and Administrative Expenses, and Sales and Marketing Expenses,
using the following defined terms.

        (a)   "Allocable Overhead" means (for any particular cost item) Forest's
internal allocation, based on direct project headcount or other generally
accepted activity based accounting methods, of indirect overhead costs incurred
by Forest to support and carry out the activities of the specific business
function, such as manufacturing, and sales and marketing, with respect to
Generic Product for the Licensed Territory, which indirect costs may include but
are not limited to: indirect labor costs; occupancy costs; repair and
maintenance costs; office supplies and service costs; equipment costs; insurance
costs; and outside professional and other service costs. Such overhead will
exclude any indirect costs associated with any excess or unused capacity not
directly related to Generic Product for the Licensed Territory. Furthermore,
overhead costs of Forest that are not directed to the manufacturing, marketing
or selling of a Generic Product in the Licensed Territory will not be
recoverable as Allocable Overhead or otherwise, except as expressly provided
herein.

        (b)   "Cost of Goods" shall mean the cost of Generic Product shipped in
either bulk or final therapeutic form, as applicable. As used herein, the cost
of Generic Product means (a) in the case of products and services acquired from
Third Parties, payments made to such Third Parties, including without
limitation, royalties paid to Pierre Fabre or other Third Parties, and (b) in
the case of manufacturing services performed by Forest or its Affiliates,
including manufacturing services in support of Third Party manufacturing, the
actual unit costs of manufacture in bulk form or final manufacturing, as the
case may be, plus the variances and other costs specifically provided for
herein. Actual unit costs shall consist of direct material and direct labor
costs and Allocable Overhead specifically attributable to the Generic Product at
standard unit costs, all calculated in accordance with reasonable cost
accounting methods, consistently applied, of Forest. Direct material costs shall
include the costs incurred in purchasing materials, including sales and excise
taxes imposed thereon and customs duty and charges levied by government
authorities, and all costs of packaging components. Direct labor shall include
the cost of employees engaged in direct manufacturing activities and direct or
indirect quality control and quality assurance activities who are directly
employed in Generic Product manufacturing and packaging. Allocable Overhead
included in Cost of Goods shall include other indirect costs associated with the
operating unit(s) manufacturing Generic Product for the Licensed Territory. Such
Allocable Overhead will include, but not be limited to, expenses associated
with: warehousing of Generic Product in the Licensed Territory; quality
assurance, manufacturing and engineering associated with the operating unit(s)
manufacturing Generic Product for the Licensed Territory; and depreciation,
repairs and maintenance, insurance and property taxes associated with the
plant(s) manufacturing Generic Product for the Licensed Territory. Allocable
Overhead will not include costs associated with capacity not incorporated into
standard unit costs. Standard unit costs will exclude costs associated with
excess or unused capacity not directly related to Generic Product for the
Licensed Territory.

        (c)   "General and Administrative Expenses" shall mean Forest's
customary allocation, based on direct project headcount or other generally
accepted activity-based accounting methods, of the costs of the following
corporate general and administrative functions of Forest incurred to support or
facilitate the manufacturing, marketing or selling of Generic Products in the
Licensed Territory: finance and accounting; purchasing and receiving; management
information systems; facilities; human resources; executive management; and
legal, patent and trademark. Such costs include, but not limited to, the costs
of employees performing such functions, the direct costs of supporting such
individuals in the performance of their jobs (e.g., travel, floor space,
computers and other supplies and telephones) and the actual cost of outside
services

2

--------------------------------------------------------------------------------




(e.g., consulting and audit services). In view of the manner in which General
and Administrative Expenses are calculated, administration expenses will be
excluded from the definition of each of the other cost items that make up
Allowable Costs and Expenses. Notwithstanding any other provision of this
Agreement, total General and Administrative Expenses will not exceed 35% of Net
Sales of such Generic Product in the Licensed Territory in any quarter, except
as otherwise agreed in writing by the parties.

        (d)   "Sales and Marketing Expenses" shall mean the costs which are
incurred by Forest or for its account attributable to the distribution, sale,
promotion and marketing of Generic Product in the Licensed Territory, calculated
on a fully burdened basis (i.e., including Allocable Overhead specifically
attributable thereto). Sales and Marketing Expenses shall mean the sum of
Selling Expenses, Marketing Management, Market and Consumer Research,
Advertising, Trade Promotion, Consumer Promotion, Education Expenses and Freight
and Transportation—Out, each of which is specified below. The costs of
activities which promote Forest's business as a whole without being product
specific (such as corporate image advertising) are specifically excluded from
Sales and Marketing Expenses. To the extent multiple products are involved and
some of such products are not Generic Product, then such allowances will be
allocated on a pro rata basis based upon net sales of each respective product by
such operating unit during the most recent quarter. Within 30 days of the end of
a calendar year, the parties will make reconciling payments, if any are
required, to reflect any difference between actual costs and such allocation for
such year.

        (i)    "Advertising" will include, but not be limited to, all media
costs associated with Generic Product advertising in the Licensed Territory as
follows: production expense/artwork including set up; design and art work for an
advertisement; the cost of securing print space, air time, etc. in newspapers,
magazines, trade journals, television, radio, billboards, etc.

        (ii)   "Consumer Promotion" will include, but not be limited to, the
expenses associated with programs to promote Generic Product in the Licensed
Territory directly to the prescriber or end user. This category will include,
but not be limited to, expenses associated with promoting products directly to
the professional community such as professional samples, professional
literature, promotional material costs, patient aids and detailing aids. To the
extent multiple products are involved and some of such products are not Generic
Product, then such allowances will be allocated on a pro rata basis based upon
net sales of each respective product by such operating unit during the most
recent quarter.

        (iii)   "Education" will include, but not be limited to, expenses
associated with professional education with respect to a Generic Product in the
Licensed Territory through any means not covered above, including, but not
limited to, articles appearing in journals, newspapers, magazines or other
media; seminars, scientific exhibits, and conventions; and symposia, advisory
boards and opinion leader development activities.

        (iv)   "Freight and Transportation—Out" will include (to the extent not
already recovered in the calculation of Net Sales), but not limited to, the
portion of distribution costs relating to moving Generic Product in the Licensed
Territory from a warehouse to the customer as follows: outbound transportation
costs; costs of moving goods from a manufacturing point to a warehouse at
another location from which it is ultimately to be distributed to a customer;
the costs of the traffic department where there is a separate department that
has responsibility for administration of freight costs.

        (v)   "Market and Consumer Research" will include, but not be limited
to, compensation and departmental expenses for market and consumer research
personnel

3

--------------------------------------------------------------------------------




and payments to Third Parties related to conducting and monitoring professional
and consumer appraisals of existing, new or proposed Generic Product in the
Licensed Territory, such as market share services (e.g., IMS data), special
research testing and focus groups.

        (vi)   "Marketing Management" will include, but not be limited to,
product management and sales promotion management compensation and departmental
expenses. This will include, but not be limited to, costs associated with
developing overall sales and marketing strategies (e.g., product line or
customer segment), as well as planning and programs for Generic Product in the
Licensed Territory. In addition, payments to Third Parties in connection with
trademark selection, filing, prosecution and enforcement in the Licensed
Territory will be included in this category.

        (vii)   "Selling Expenses" will include, but not be limited to, the
following costs directly associated with the efforts of field sales
representatives with respect to Generic Product in the Licensed Territory: field
sales force; field sales offices; home offices; staffs directly involved in the
management of and the performance of the selling functions; and payments to
Third Parties under contract sales and marketing agreements. The costs of
detailing sales calls will be allocated on a weighted average basis based on the
proportionate time and effort given to the detailing of Generic Product versus
product other than Generic Product at an accounting charge rate consistently
applied within and across Forest's or a Third Party's operating units and which
is no less favorable than the internal charge rate used by Forest or such Third
Party for its own internal cost accounting purposes for products other than
Generic Product (excluding internal profit margins and markups).

        (viii)   "Trade Promotion" will include, but not be limited to, the
allowances given to retailers, brokers, distributors, hospital buying groups and
similar groups for purchasing, promoting, and distribution of Generic Product in
the Licensed Territory. This will include, but not be limited to, purchasing,
advertising, new distribution, and display allowances as well as free goods,
wholesale allowances and reasonable field sales samples.

        1.5   "ANDA" shall mean an Abbreviated New Drug Application filed with
the FDA (as more fully defined in 21 USC. §355(j)), or the equivalent
application filed with any equivalent agency or governmental authority outside
the United States (including any supra-national agency such as in the European
Union) requiring such filing.

        1.6   "ANDA Proceeding" shall have the meaning set forth in
Section 11.4(b).

        1.7   "Annual Cypress Percentage" shall have the meaning set forth in
Section 3.5(b).

        1.8   "API" shall mean the active pharmaceutical ingredient Milnacipran
contained in Licensed Product.

        1.9   "Arbitrators" shall have the meaning set forth in Section 16.2(a).

        1.10   "Bulk Licensed Product" shall mean Licensed Product in final
dosage form or any Forest Formulation, as defined in the Letter Agreement.

        1.11   "Change in Control" means (i) a sale, lease or other disposition
of all or substantially all of the assets of the company; (ii) a merger or
consolidation of the company in which the holders of the company's outstanding
voting stock immediately prior to such transaction own, immediately after such
transaction, securities representing less than 50% of the voting power of such
company or such company's parent or, if such company is not the surviving
entity, any other entity surviving such transaction or the surviving entity's
parent; or (iii) an acquisition by any person, entity or group within the
meaning of Section 13(d) or 14(d) of the Securities and Exchange Act of 1934, as

4

--------------------------------------------------------------------------------




amended (the "Exchange Act"), or any comparable successor provisions (excluding
any employee benefit plan, or related trust, sponsored or maintained by the
company or any entity controlled by such company) of the beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act, or
comparable successor rule) of securities of the company representing at least
50% of the combined voting power entitled to vote in the election of the members
of the Board of Directors; provided, however, that clause (ii) shall not apply
to a merger effected exclusively for the purpose of changing the domicile of the
company or the name of the company.

        1.12   "Claim" shall have the meaning set forth in Section 16.2(a).

        1.13   "Collegium" shall mean Collegium Pharmaceutical, Inc.

        1.14   "Collegium Agreement" shall mean the Reformulation and New
Product Agreement between Collegium and Cypress dated August 22, 2002, as may be
amended.

        1.15   "Confidential Information" shall have the meaning set forth in
Section 13.1.

        1.16   "Control" shall mean, with respect to any Information or
intellectual property right, possession by a party of the ability (whether by
ownership, license or otherwise, other than any license granted under this
Agreement) to grant access, a license or a sublicense to such Information or
intellectual property right as provided for herein without violating the terms
of any agreement or other arrangement with any Third Party as of the time such
party would first be required hereunder to grant the other party such access,
license or sublicense, or at any other time during the term of such access,
license or sublicense.

        1.17   "Co-Promotion Rights" shall have the meaning set forth in
Section 3.7.

        1.18   "Cypress" shall have the meaning set forth in the introductory
paragraph.

        1.19   "Cypress Analog" shall mean all analogs of Milnacipran, and
products that contain or are comprised of the foregoing, that are Controlled by
Cypress other than pursuant to the License Agreement.

        1.20   "Cypress Collegium Compounds" shall have the meaning set forth in
Section 2.4(d).

        1.21   "Cypress Compound" shall mean all Cypress Analogs and Cypress
Formulations.

        1.22   "Cypress FDA Contact" shall have the meaning set forth in
Section 3.2.

        1.23   "Cypress Formulation" shall mean all formulations of Milnacipran,
and products that contain or are comprised of the foregoing, that are Controlled
by Cypress other than pursuant to the License Agreement.

        1.24   "Cypress Information" shall mean all data and Information
developed or acquired by or for Cypress or its Affiliates in the course of
performance of the Agreement. Cypress Information excludes Licensed Patents.

        1.25   "Cypress Sales Force" shall mean those members of Cypress' sales
force (whether Cypress employees, contractors or agents), who promote Licensed
Product pursuant to the exercise of the Promotion Rights.

        1.26   "Cypress Trademark Agreement" shall have the meaning set forth in
Section 5.2.

        1.27   "Date of First Commercial Sale" shall mean the actual date of
first commercial sale of a Licensed Product in the Licensed Territory.

        1.28   "Development Plan" shall mean the development plan relating to
the development of Licensed Product in the Field, including but not limited to,
the current two planned Phase III clinical trials and extensions for Licensed
Product, in the form attached as Exhibit A, as may be

5

--------------------------------------------------------------------------------




amended from time to time by written agreement of Cypress and Forest, which plan
shall allocate the responsibilities of Cypress and Forest in conducting
development activities.

        1.29   "Effective Date" shall have the meaning set forth in the
introductory paragraph.

        1.30   "Equity Issuance Agreement" shall mean the Equity Issuance
Agreement between Cypress and Forest to be entered into within 30 days of the
Effective Date.

        1.31   "Estimated Date of First Commercial Sale" shall mean the
estimated Date of First Commercial Sale of a Licensed Product in the Licensed
Territory.

        1.32   "Exclusive Period" shall have the meaning set forth in
Section 2.4(e).

        1.33   "FDA" shall mean the United States Food and Drug Administration
or any successor agency.

        1.34   "Field" shall mean any and all indications.

        1.35   "Finished Licensed Product" shall mean Licensed Product in final
dosage form including final packaging and ready for use by the consumer.

        1.36   "FMS" shall mean the prevention and treatment of fibromyalgia
syndrome.

        1.37   "Forest" shall have the meaning set forth in the introductory
paragraph.

        1.38   "Forest Information" shall mean all data and Information
developed or acquired by or for Forest or any of its Affiliates or sublicensees
in the course of performance of, or pursuant to any right granted under, this
Agreement.

        1.39   "Forest Parent" shall mean Forest Laboratories, Inc., a Delaware
corporation.

        1.40   "Forest Product" shall have the meaning set forth in
Section 5.4(c).

        1.41   "Forest Sales Force" shall mean those members of Forest's sales
force (whether Forest employees, contractors or agents), who promote Licensed
Product, but excluding the Cypress Sales Force.

        1.42   "FTE" shall mean the equivalent of the work time of an employee
or consultant of Cypress with appropriate qualifications performing work under
the R&D Plan on a full-time basis over a 12-month period (including normal
vacations, sick days and holidays).

        1.43   "Generic Product" shall have the meaning set forth in
Section 2.3.

        1.44   "Hatch-Waxman Act" shall mean the Drug Price Competition and
Patent Term Restoration Act of 1984, as amended.

        1.45   "Impairment" shall mean the registration, marketing or sale of a
product for FMS (excluding a Licensed Product) during the Exclusive Period.

        1.46   "IND" shall mean an Investigational New Drug Application filed
with the FDA, or the equivalent application or filing necessary to commence
human clinical trials in another country or other jurisdiction, as applicable.

        1.47   "Indemnifying Party" shall have the meaning set forth in
Section 15.2.

        1.48   "Information" shall mean all tangible and intangible
(a) techniques, technology, practices, trade secrets, inventions (whether or not
patentable), methods, manufacturing processes, knowledge, know-how, skill,
experience, test data and results (including pharmacological, toxicological and
clinical test data and results), analytical and quality control data, results or
descriptions and software, (b) compounds, compositions of matter, cells, cell
lines, assays, and

6

--------------------------------------------------------------------------------




physical, biological or chemical material, and (c) marketing data, including
clinical studies designed to support promotional efforts.

        1.49   "IR Formulation" shall mean the immediate release formulation in
capsule form containing Milnacipran.

        1.50   "Joint Development Committee" shall have the meaning set forth in
Section 9.1.

        1.51   "Joint Patents" shall have the meaning set forth in Section 11.8.

        1.52   "Letter Agreement" shall mean the agreement to be entered into
among Pierre Fabre, Cypress and Forest as of the Effective Date, as may be
amended.

        1.53   "License Agreement" shall have the meaning set forth in the
recitals.

        1.54   "License Term" shall have the meaning set forth in Section 14.1.

        1.55   "Licensed Know-How" shall mean Information Controlled by Cypress
that is necessary or useful for the development, manufacture, commercialization
or use of Milnacipran or any product containing Milnacipran as an active
ingredient, in any formulation and through any mode of administration (excluding
any Cypress Compounds), in the Licensed Territory, including without limitation,
the Information described on Exhibit B.If Forest exercises the Option, Licensed
Know-How shall also mean Information Controlled by Cypress that is necessary or
useful for the development, manufacture, commercialization or use of any Cypress
Compounds. In any case, Licensed Know-How excludes the Licensed Patents and
Manufacturing Know-How (subject to the terms of the Supply Agreement).

        1.56   "Licensed Patents" shall mean all Patents Controlled by Cypress
that are necessary or useful for the development, manufacture, commercialization
or use of Milnacipran or any product containing Milnacipran as an active
ingredient, in any formulation and through any mode of administration (excluding
any Cypress Compounds), in the Licensed Territory, including without limitation,
the Patents set forth on Exhibit C. If Forest exercises the Option, Licensed
Patents shall also mean Patents Controlled by Cypress that are necessary or
useful for the development, manufacture, commercialization or use of any Cypress
Compounds.

        1.57   "Licensed Product" shall mean (a) any product containing
Milnacipran as an active ingredient, in any formulation and through any mode of
administration (excluding any Cypress Compounds), which incorporates or uses, or
was discovered, identified or developed using, the Licensed Technology or the
manufacture, use, sale, offer for sale or import of which Licensed Product is
otherwise within the scope of any claim of the Licensed Patents, including
without limitation, the IR Formulation and SR Formulation, regardless of
intended use, and (b) any product containing any analog or derivative of
Milnacipran as an active ingredient, in any formulation and through any mode of
administration, which is discovered, identified or developed by Forest or any of
its Affiliates or sublicensees using any Licensed Technology or any data or
Information provided by Cypress to Forest, or developed or acquired by or on
behalf of Forest or any of its Affiliates or sublicensees, in the course of
performance of this Agreement. If Forest exercises the Option, Licensed Product
shall also mean any Cypress Compounds.

        1.58   "Licensed Product Shortfall" shall have the meaning set forth in
Section 5.3(b)(ii) of the License Agreement.

        1.59   "Licensed Technology" shall mean Licensed Patents and Licensed
Know-How.

        1.60   "Licensed Territory" shall mean the United States of America, its
territories and possessions and, if extended pursuant to Section 2.5, Canada.

        1.61   "Losses" shall have the meaning set forth in Section 15.1(a).

7

--------------------------------------------------------------------------------




        1.62   "Manufacturing Know-How" shall mean all data, Information and
know-how in the possession of Pierre Fabre prior to August 1, 2001 or developed
or acquired by or for Pierre Fabre during the term of the License Agreement
relating to the manufacture of API.

        1.63   "Marketing Plan" shall have the meaning set forth in
Section 3.5(b).

        1.64   "Milnacipran" shall mean the substance known as milnacipran
(INN), which expressly excludes any analogs, derivates and enantiomers of
milnacipran (INN).

        1.65   "Minimums" shall have the meaning set forth in Section 5.3(b) of
the License Agreement.

        1.66   "NDA" shall mean a New Drug Application and all amendments and
supplements thereto filed with the FDA (as more fully defined in 21 C.F.R. 314.5
et seq.), or the equivalent application filed with any equivalent agency or
governmental authority outside the United States (including any supra-national
agency such as in the European Union) requiring such filing, including all
documents, data and other information concerning a pharmaceutical product that
are necessary for gaining Regulatory Approval to market and sell such
pharmaceutical product.

        1.67   "Net Sales" means, for the applicable period, the gross amount
invoiced for the sale or other transfer of Licensed Product by Forest and its
Affiliates and sublicensees to Third Parties which are not Affiliates or
sublicensees of Forest (unless such Affiliates or sublicensees are the final
user of and do not further sell such Licensed Product, in which case the amount
billed therefor shall be deemed to be the amount that would be billed to a Third
Party in an arm's length transaction), less the following items, as allocable to
such Licensed Product: (i) trade discounts, credits or allowances, including
without limitation, discounts provided by means of chargebacks, rebates and
administrative fees charged by customers or health care organizations determined
based upon sales, (ii) credits or allowances additionally granted upon returns,
rejections or recalls (except where any such recall arises out of Forest's or
its Affiliate's or sublicensee's gross negligence, willful misconduct or fraud),
(iii) freight, shipping and insurance charges, (iv) taxes, duties or other
governmental tariffs (other than income taxes) and (v) rebates, discounts or
other payments on sales of Licensed Product that are mandated by the government.

        1.68   "Option" shall have the meaning set forth in Section 2.4(a).

        1.69   "Option Exercise Date" shall have the meaning set forth in
Section 2.4(b).

        1.70   "Option Term" shall mean the period from the Effective Date
through and including [...***...].

        1.71   "Patent" shall mean (a) valid and enforceable patents,
re-examinations, reissues, renewals, confirmations, extensions (including
supplemental protection certificates) and term restorations, and (b) pending
applications for patents, including without limitation, continuations,
continuations-in-part, provisionals, divisionals and substitute applications,
including without limitation, inventors' certificates.

8

--------------------------------------------------------------------------------






        1.72   "Pierre Fabre" shall have the meaning set forth in the first
recital.

        1.73   "Pierre Fabre [...***...]" shall mean the [...***...] Milnacipran
[...***...], referred to by Pierre Fabre as [...***...].

        1.74   "Pierre Fabre Patents" shall mean any Licensed Patents licensed
to Cypress by Pierre Fabre under the License Agreement.

        1.75   "Pierre Fabre Trademark Agreement" shall have the meaning set
forth in the recitals.

        1.76   "Promotion Rights" shall have the meaning set forth in
Section 3.6(a).

        1.77   "Profits" shall mean, on a Generic Product-by-Generic Product
basis, an amount, which shall not be less than zero, equal to (a) Net Sales of
Generic Product, minus (b) Allowable Costs and Expenses, in each case calculated
using U.S. generally accepted accounting principles, consistently applied, and
consistent with generally accepted methods for activity-based project costing
for similar products in similar industries.

        1.78   "R&D Plan" shall mean the portion of the Development Plan that
outlines the research and/or development services to be performed by FTEs under
this Agreement during the R&D Term, as amended from time to time by the Joint
Development Committee.

        1.79   "R&D Term" shall mean the period beginning upon the Effective
Date and ending upon the date of first commercial sale of Licensed Product.

        1.80   "Regulatory Approval" shall mean any and all approvals (including
price and reimbursement approvals), licenses, registrations, or authorizations
of health/regulatory authorities or any country, federal, state or local
regulatory agency, department, bureau or other government entity that are
legally required or necessary from an economic point of view for the
manufacture, use, storage, import, transport and/or sale of a Licensed Product
in such jurisdiction.

        1.81   "Rest of the World" shall mean the entire world excluding the
Licensed Territory.

        1.82   "Sales Forecast" shall have the meaning set forth in
Section 5.3(a) of the License Agreement.

        1.83   "SNDA" shall mean a Supplemental New Drug Application filed with
the FDA or the equivalent application filed with any equivalent agency or
governmental authority outside the United States (including any supra-national
agency such as in the European Union) requiring such filing.

        1.84   "SNRI product" shall mean any serotonin norepinephrine reuptake
inhibitor product, meaning an agent whose sole mode of action (including major
metabolites) is through the selective reuptake inhibition of the two monoamines,
serotonin (5-HT) and norepinephrine (NA). The sole mode of action means a low
binding affinity (>1000nM) on standard assays for dopamine D1- and D2 class
receptors; serotonergic 1, 2, and 3 class receptors; adrenergic alpha and beta
receptors; cholinergic nicotinic and muscarinic receptors; glutamatergic AMPA,
Kainate, NMDA, and metabotropic receptors; histaminegic 1- and 2-class
receptors; MU-, kappa-, delta-opioid receptors; Orphanin (ORL1) receptors;
Neurokinin (NK1, NK2, NK3) receptors; Neuropeptide Y receptors; Sigma (sigma-1,
sigma-2) receptors; Vanilloid receptors; Adenosine A1 receptors; Calcitonin
gene-related peptide (CGRP) receptor; Cannabinoid (CB1, CB2) receptors;
Cholecystokinin (CCK1, CCK2) receptors; Nerotensin receptors; Voltage-gated
calcium channels (N-, P/Q-, L-, T-type); Voltage-gated sodium channels;
Bradykinin (B1, B2) receptors; GABA-A, GABA-B receptors; Galanin (GAL1, GAL2)
receptors; Neuropeptide FF receptors; Melanocortin (MC1, MC3, MC4, MC5)
receptors; Prostanoid (EP1) receptors; Endothelin (ETA, ETB) receptors; and
Prostanoid (TXA2) receptors. The agent should also not effect MAO-A and—B enzyme
activity. The IC50 or KI of in vitro reuptake inhibition for NA and 5-HT must be
both <1000nM, while the

9

--------------------------------------------------------------------------------




selectivity ratio for 5-HT and NA (i.e., IC50 or KI of 5-HT in vitro reuptake
inhibition divided by that of NA) must range between 0.2 and 5. Similarly, the
IC50 of KI of in vitroreuptake inhibition for dopamine must be >1000 nM, with a
selectivity ratio for dopamine vs. NA or 5-HT of >50. Finally, the agent must
not effect the release of the amines, including 5-HT, NA and dopamine.

        1.85   "SR Formulation" shall mean the slow release formulation
containing 120 milligrams of Milnacipran.

        1.86   "Steering Committee" shall have the meaning set forth in
Section 9.1 of the License Agreement.

        1.87   "Supply Agreement" shall mean the Purchase and Supply Agreement
dated as of the date hereof between Pierre Fabre and Cypress, as may be amended.

        1.88   "Third Party" shall mean any entity other than Cypress or Forest
or an Affiliate of Cypress or Forest.

        1.89   "Trademarks" shall have the meaning set forth in the Pierre Fabre
Trademark Agreement.

        1.90   "Transfer Price" shall have the meaning set forth in
Section 5.1(a) of the Supply Agreement.

        1.91   "Working Group" shall have the meaning set forth in Section 3.1
of the Supply Agreement.

2.     LICENSE

        2.1    License Grant.    Subject to the terms and conditions of this
Agreement, Cypress hereby grants to Forest, with the right to sublicense under
the terms described in Section 2.2, during the License Term:

        (a)   an exclusive license or sublicense, as applicable, to develop and
register (but not as to Cypress with respect to activities of Cypress under
Section 3), use, sell, offer for sale and import Licensed Product in the Field
in the Licensed Territory, which license shall be under the Licensed Technology
and, solely in the event that Forest exercises the Option and to the extent
Cypress has the right to do so, to make and have made Cypress Compounds in the
Field in the Licensed Territory;

        (b)   an exclusive sublicense to use the Licensed Technology licensed to
Cypress by Pierre Fabre under the License Agreement, to the extent necessary to
formulate or have API formulated into Bulk Licensed Product and package Bulk
Licensed Product into Finished Licensed Product, solely for sale of Licensed
Product in the Field in the Licensed Territory; and

        (c)   an exclusive sublicense to use, sell and offer for sale Licensed
Product under the Trademarks in the Licensed Territory.

Forest acknowledges that the rights granted by Cypress to Forest under this
Section 2.1 with respect to Trademarks and any Licensed Technology licensed to
Cypress by Pierre Fabre under the License Agreement are subject to the
applicable terms and conditions of the License Agreement, the Pierre Fabre
Trademark Agreement and if applicable, the Cypress Trademark Agreement.

        2.2    Sublicense Rights.    

        (a)    Right to Sublicense.    To the extent permitted under the License
Agreement, the Pierre Fabre Trademark Agreement, the Letter Agreement and if
applicable, the Cypress Trademark Agreement, and subject to the terms and
conditions of this Agreement, Forest shall have the right to grant sublicenses
of the rights granted to it under this Agreement which sublicenses shall not

10

--------------------------------------------------------------------------------

permit the further grant of sublicenses unless agreed to in writing by Cypress
in its sole discretion. The grant of any sublicense to any person or entity
other than Forest Parent or any of its wholly-owned subsidiaries shall require
the prior written consent of Cypress, which shall not be unreasonably withheld,
and the grant of any such sublicense to Forest Parent or any of its wholly owned
subsidiaries shall require prior written notice to Cypress.

        (b)    Sublicense Terms.    Any sublicense granted by Forest under this
Agreement shall be subject and subordinate to, and consistent with, the terms
and conditions of this Agreement, the License Agreement and the Pierre Fabre
Trademark Agreement, and if applicable, the Cypress Trademark Agreement. Forest
shall provide Cypress a copy of any sublicense agreement within 15 business days
of its execution. In the event of a material default by any sublicensee under a
sublicense agreement with Forest, Forest will inform Cypress and take such
action as necessary or appropriate to cure such default.

        2.3    Right to Commercialize Generic Licensed Product.    Subject to
the terms and conditions of this Agreement, the License Agreement and the Pierre
Fabre Trademark Agreement, and if applicable, the Cypress Trademark Agreement,
Forest and any of its Affiliates or sublicensees may, under the license granted
in Section 2.1(a), use, distribute, sell, offer for sale, have sold and import
Licensed Product as a generic product ("Generic Product") in a country of the
Licensed Territory at [...***...] Forest will promptly send to Cypress and
Pierre Fabre [...***...] and will notify Cypress and Pierre Fabre promptly in
writing in the event that Forest or any of its Affiliates or sublicensees
decides to use, distribute, sell, offer for sale, have sold and import Licensed
Product as a Generic Product in such country of the Licensed Territory, as
contemplated by this Section 2.3.

        2.4    Option.    

        (a)    Grant of Option.    Cypress hereby grants to Forest an exclusive
option to extend the license described in Section 2.1(a) to Cypress Compounds
Controlled by Cypress during the Option Term on a Cypress Compound-by-Cypress
Compound basis (the "Option") during the Option Term.

        (b)    Exercise of Option.    Forest may exercise the Option with
respect to any Cypress Compound at any time during the Option Term upon written
notice to Cypress (such date of exercise, the "Option Exercise Date").

        (c)    License Grant.    Subject to Section 2.4(d), effective
immediately upon the Option Exercise Date with respect to a Cypress Compound,
subject to the terms and conditions of this Agreement, including but not limited
to, (i) payment of any research and development costs with respect to the
applicable Cypress Compound as provided in Section 6.1 and (ii) the license fee
with respect to the applicable Cypress Compound as provided in Section 6.2(c)
and (iii) the milestone payments with respect to the applicable Cypress Compound
as provided in Section 6.3, with no further action required by Forest, the
license granted under Section 2.1(a) shall include rights with respect to such
Cypress Compound in the Field in the Licensed Territory.

        (d)    Cypress Obligations.    Cypress agrees to exercise its option
under the Collegium Agreement by February 21, 2004 and to pursue its diligence
obligations under the Collegium Agreement during the Option Term; provided that,
in the event Cypress determines to terminate the Collegium Agreement during the
Option Term, Cypress agrees to provide Forest with written notice of such
intention and Forest shall have a [...***...] period during which it may
exercise the Option as to all Cypress Compounds Controlled by Cypress under the
Collegium Agreement ("Cypress Collegium Compounds"). In the event of such
exercise of the Option by Forest under this Section 2.4(d), subject to Forest
assuming responsibility for all obligations of Cypress under the Collegium
Agreement and the payment of any future research and development costs related
to the Collegium Agreement, as provided in Section 6.1, the license granted
under Section 2.1(a)

11

--------------------------------------------------------------------------------




shall include rights with respect to all Cypress Collegium Compounds in the
Field in the Licensed Territory.

        (e)    Right of First Negotiation.    Cypress shall be permitted,
subject to this Section 2.4, to develop, make, have made, use, sell, offer for
sale and import any Cypress Analogs, but not any Cypress Formulations, for any
indication and this Agreement shall not include any rights with respect to
Cypress Compounds or any Information or Patents that pertain to the Cypress
Compounds. Beginning upon the Effective Date and ending [...***...] (the
"Exclusive Period"), Forest shall have a first right to negotiate with Cypress
to obtain a license to further develop and commercialize Cypress Compounds for
all indications to the extent Forest has not exercised the Option with respect
to such Cypress Compounds. In the event Cypress desires to enter into a license
arrangement for further development or commercialization of any Cypress Analog
in any indication or plans to further develop or commercialize any Cypress
Analog itself, before entering into discussions with any Third Party with
respect to such license or commencing such activities itself, Cypress will
notify Forest in writing of its desire. Forest may then elect, by providing
written notice to Cypress, to enter into good faith negotiations with Cypress
with respect to such license for a period of 90 days following notice to Forest.
In addition, Forest may provide written notice to Cypress at any time of its
desire to negotiate a license arrangement for further development or
commercialization of any Cypress Compound in any indication for a period of
90 days following notice to Cypress. If Cypress and Forest do not enter into an
agreement with respect to such license during such 90 day period (or such longer
period agreed to in writing by the parties), Cypress will be under no further
obligation to negotiate a license with respect to such Cypress Compound, and, if
such Cypress Compound is a Cypress Analog, Cypress will be free to further
develop and commercialize, or to negotiate and enter into an agreement with any
Third Party with regard to further development and commercialization of, such
Cypress Analog in any indication on any terms, subject to the last sentence of
this Section 2.4(e). In addition, in the event a Cypress Analog is
commercialized by Cypress or a sublicensee during the Exclusive Period, Cypress
shall pay to Forest, a royalty of [...***...] on net sales of such Cypress
Analog by Cypress or any Third Party to whom Cypress grants a license to such
Cypress Analog; provided that such royalty rate may be reduced by written
agreement of Cypress and Forest after good faith negotiations to account for any
royalty payments that Cypress or its sublicensees must make to any Third Parties
with respect to such Cypress Analog. Such royalty shall be payable for the
Exclusive Period, but in any event, the payment term shall not be less than
[...***...]. With respect to any good faith negotiations regarding a license
arrangement for any Cypress Compounds under this Section 2.4(e), the parties
agree that the fair market value of the rights subject to negotiation shall be
determined solely in respect of the incremental value of the marketing of the
Cypress Compounds in question over and above the value of any Licensed Product
then being marketed in the Licensed Territory by Forest and excluding value
attributable to the conversion of sales of Licensed Product then being marketed
to the Cypress Compounds in question. In addition, any agreement entered into by
Cypress with any Third Party with respect to the development or
commercialization of any such Cypress Analog shall not be on principal financial
terms more favorable to such Third Party then those principal financial terms
last offered by Cypress to Forest.

        2.5    Potential Extension of Licensed Territory.    At any time prior
to the [...***...] anniversary of the Date of First Commercial Sale in the
United States, Forest shall have a first right to extend the Licensed Territory
to include Canada. In the event that Cypress desires to enter into a license
arrangement with respect to Licensed Product in Canada, or plans to
commercialize Licensed Product itself in Canada, before entering into
discussions with any Third Party with respect to such license or beginning such
commercialization activities itself, Cypress will notify Forest in writing of
its desire. Forest may then elect, by providing written notice to Cypress within
30 days following such notice from Cypress, to include Canada within the
Licensed Territory. If Forest does not provide such written notice to Cypress
during such 30-day period, Cypress will be free to negotiate and enter into an
agreement

12

--------------------------------------------------------------------------------

with any Third Party with respect to such license in Canada on any terms. If
Forest provides such written notice to Cypress during such 30-day period,
subject to Forest making the payment to Cypress described in Section 6.2(b), the
Licensed Territory shall be extended to include Canada.

        2.6    License from Forest.    

        (a)   As contemplated under Section 4.2(d) of the License Agreement,
Forest hereby grants to Cypress, with the further right to sublicense to Pierre
Fabre and with a further right to sublicense by Pierre Fabre, a royalty-free
(subject to the provisions of Section 2.6(b)) exclusive license under all
Patents Controlled by Forest that claim any Forest Information used by Forest or
any of its Affiliates or sublicensees in filing for any Regulatory Approvals
for, or marketing, any Licensed Product in the Licensed Territory, which Patents
are necessary or useful for the development, manufacture, commercialization or
use of Milnacipran and Licensed Product in the Rest of the World, and to use
such Forest Information, in each case to develop, register, manufacture, use,
distribute, sell, offer for sale and have sold Milnacipran and Licensed Product
in the Rest of the World.

        (b)   In full consideration for the license granted in Section 2.6(a),
Cypress shall pay to Forest that portion of amounts received by Cypress from
Pierre Fabre under Section 4.2(b) of the License Agreement for the sublicense of
rights granted to Cypress by Forest under Section 2.6(a) attributable to the
technology related to the license granted in Section 2.6(a) based on the
relative contributions of each of Forest and Cypress to the technology in
question.

        2.7    Discussions Regarding Pierre Fabre [...***...].    Forest agrees
that, in the event it decides to negotiate any arrangement with Pierre Fabre
related to the Pierre Fabre [...***...], Forest shall explore with Cypress the
opportunities for Cypress to participate in such arrangement with Forest. In the
event an arrangement is reached between Forest and Pierre Fabre (and Cypress, if
applicable) with respect to the Pierre Fabre [...***...], Cypress and Forest
shall discuss the terms and conditions of this Agreement that may be impacted by
the marketing and sale of the Pierre Fabre [...***...] and shall consider any
modifications to such terms and conditions that are appropriate in light of the
circumstances at such time. This Section is not intended to imply any obligation
on the part of Forest to enter into an agreement with Cypress regarding the
Pierre Fabre [...***...].

3.     DEVELOPMENT; REGISTRATION; PROMOTION, MARKETING AND SALES

        3.1    Development Activities.    

        (a)    Development Activities.    Development and regulatory activities
will be conducted as outlined in the Development Plan.

        (b)    Development Activities by Forest.    Beginning upon the Effective
Date, Forest shall use commercially reasonable efforts to:

        (i)    conduct clinical trials of Licensed Product in accordance with
the Development Plan, with assistance and input from Cypress;

        (ii)   conduct any additional clinical trials of Licensed Product after
completion of the clinical trials contemplated in the Development Plan, as
determined by the Joint Development Committee; provided that Cypress and Forest
must mutually agree upon any clinical trials, including, without limitation, any
Phase IV clinical trials, to be conducted by either party for Licensed Product
in the Licensed Territory or the Rest of the World, to the extent such clinical
trials would reasonably be expected to have implications on sales of Licensed
Product by the other party in any other country..

        (iii)   identify new indications for Licensed Product; and

13

--------------------------------------------------------------------------------




        (iv)   develop Licensed Product for FMS and all new indications that are
identified, at its own expense, according to the Development Plan.

        (c)    FTE Funding.    During the R&D Term, Cypress shall devote the
number of FTEs to the R&D Plan as specified therein and Forest shall make
research funding payments to Cypress for such number of FTEs, in advance on a
quarterly basis at the beginning of each calendar quarter, at the rates
specified in the R&D Plan per FTE per year. Cypress shall provide a quarterly
report detailing the actual FTE time devoted to the R&D Plan during such
quarter. Cypress retains complete discretion to change the identity of any
individual employee or consultant assigned to work on matters related to this
Agreement and/or the frequency and the time during which such individual
employee's or consultant's efforts are devoted to the R&D Plan. Within 30 days
of the end of each quarter, the parties will make reconciling payments, if any
are required, to reflect the actual FTE time devoted to activities under the R&D
Plan in such quarter.

        (d)    Compliance with Laws.    Each party shall comply, and shall cause
its employees, agents and representatives to comply, with all applicable laws,
regulations and guidelines in connection with research and development of
Licensed Product, including any registration of Licensed Product, under this
Agreement.

        3.2    Registration Activities.    Forest shall use commercially
reasonable efforts to obtain or assist Cypress in obtaining in a timely manner
NDA approvals and any additional Regulatory Approvals with respect to Licensed
Product by the health/regulatory authorities of the United States, and if
determined appropriate by Cypress or Forest after review by the Steering
Committee as contemplated in Section 9.2 of the License Agreement, Canada. Upon
the Effective Date, Cypress shall appoint Forest as agent for Cypress for
purposes of the IND and with respect to the NDA for Licensed Product; provided
that, a representative of Cypress (the "Cypress FDA Contact") shall be the
primary contact with the FDA prior to commencement of the second Phase III
clinical trial for Licensed Product or such other time as mutually agreed.
Forest shall be primarily responsible for NDA preparation and submission, and
Cypress shall hold the NDA for Licensed Product. Cypress shall review and
provide comments on the NDA for Licensed Product, and Forest agrees that it
shall not submit any NDA to the FDA until Cypress and Forest mutually agree to
such NDA. Forest and Cypress shall keep one another fully informed of the
registration process of Licensed Product through the Joint Development
Committee.

        3.3    Meetings and Communications with the FDA and Other Regulatory
Authorities.    Prior to commencement of the second Phase III clinical trial for
Licensed Product, the Cypress FDA Contact shall be the primary day to day
contact with the FDA, except that each party shall notify the other party in
advance of any substantive communications, in which case both parties shall
participate in such substantive communications. Subject to the preceding
sentence, Cypress and Forest shall mutually attend all meetings, participate in
any oral communications and agree upon any written communications with the FDA
and any other health/regulatory authorities in the Licensed Territory relating
to Licensed Product and Cypress and Forest shall allow Pierre Fabre
representatives to participate in any substantive meetings and communications,
to the extent permitted by such authorities. Beginning upon commencement of the
second Phase III clinical trial for Licensed Product, Forest shall lead all
meetings, oral communications and written communications with the FDA and any
other health/regulatory authorities of the Licensed Territory relating to
Licensed Product and shall allow Cypress and Pierre Fabre representatives to
participate in any substantive meetings and substantive oral or written
communications, to the extent permitted by such authorities.

14

--------------------------------------------------------------------------------


        3.4    Pre-Marketing Activities.    During the development of Licensed
Product and until Forest commences commercialization of Licensed Product, Forest
shall conduct pre-marketing activities, with input from the Joint Development
Committee, and use commercially reasonable efforts to successfully launch of
Licensed Product in the Licensed Territory.

        3.5    Promotion, Marketing and Sales Activities.    Forest shall use
commercially reasonable efforts to conduct all promotion, marketing and sales
activities with respect to Licensed Product in the Licensed Territory, subject
to the Promotion Rights of Cypress.

        (a)    Forest Sales Force.    From the date of launch of Licensed
Product and thereafter during the License Term, and consistent with the
Marketing Plan, Forest shall deploy the Forest Sales Force. All direct costs of
the Forest Sales Force, such as salaries, benefits and travel costs, shall be
borne in full by Forest. Forest will train the Forest Sales Force with respect
to Licensed Product, and will bear its own expenses in connection therewith.

        (b)    Responsibility for Launch, Promoting and Distributing Licensed
Product.    Forest and its sublicensees shall be responsible for the launch,
promotion and distribution of Licensed Product in the Licensed Territory,
subject to the Promotion Rights held by Cypress, provided that the decision to
launch the Licensed Product in Canada shall be subject to the good faith
business judgment of Forest, after review by the Steering Committee as
contemplated in Section 9.2 of the License Agreement. All costs associated
therewith shall be borne by Forest and its sublicensees. The launch of Licensed
Product by Forest or its sublicensee in the United States shall take place
within no more than six months following NDA approval, including, for this
purpose, FDA approval of labeling and product launch promotional materials of
such Licensed Product. No later than six months prior to the Estimated Date of
First Commercial Sale in the United States, Forest shall prepare and submit to
the Joint Development Committee for review and comments a rolling three-year
marketing and commercial plan for Licensed Product in the Field in the Licensed
Territory that will include its (1) marketing strategy, (2) Sales Forecasts, as
described in Section 5.3(b), and (3) Minimums, as described in Section 5.3(c)
(the "Marketing Plan"). The Marketing Plan for each fiscal year shall also
include amounts budgeted for expenditures by Forest on sales and sales
management, physician promotion and medical education for Licensed Product in
such fiscal year, the aggregate number of detailing calls with respect to
Licensed Product that are projected in such fiscal year and the percentage (up
to 25%) of the total detailing calls with respect to Licensed Product to be
performed by the Cypress Sales Force in such fiscal year (the "Annual Cypress
Percentage"). The Marketing Plan shall be updated on an annual basis by Forest
by submitting such updated Marketing Plan to Cypress six months in advance of
the beginning of the next applicable fiscal year. Cypress and Forest shall then
discuss and agree upon such Marketing Plan within 30 days after submission of
such Marketing Plan to Cypress. Cypress may submit the Marketing Plan to Pierre
Fabre under the License Agreement, and the parties acknowledge that the
Marketing Plan shall be reviewed by the Steering Committee as contemplated in
Section 9.2 of the License Agreement.

        (c)    Promotion, Marketing and Sales Efforts.    Forest shall use
commercially reasonable efforts to promote, market and sell Licensed Product in
the Licensed Territory, using efforts consistent with pharmaceutical industry
standards for pharmaceutical products of comparable commercial potential. Such
efforts shall include, without limitation, positioning Licensed Product at P2 or
higher (on a weighted average basis consistent with the weighting of details by
position applied by Forest generally to its promotional activities and
consistent with industry standards for comparable promotional activities) during
the Exclusive Period; provided that such positioning requirements shall be
subject to modification by Forest with respect to the last two years of the
Exclusive Period based upon competitive conditions, changes in the market and
commercial reasonableness. In the event Forest introduces a product as
contemplated under Section 5.4(b), Forest agrees to continue to use commercially
reasonable efforts to promote Licensed Product,

15

--------------------------------------------------------------------------------




taking into account the current life stage of Licensed Product. In addition,
Forest agrees that in each fiscal year, it shall spend on promotion, marketing
and sales efforts on Licensed Product an amount equal to at least [...***...] of
the amount budgeted for such activities in such fiscal year and shall make at
least [...***...] of the aggregate number of detailing calls with respect to
Licensed Product that are projected in such fiscal year to be made by the Forest
Sales Force based on the budget or projection in the Marketing Plan for the
applicable year. Failure to comply in any material respect with the obligations
of this Section shall be deemed a material breach of this Agreement, subject to
all of the terms and conditions applicable to a material breach.

        (d)    Compliance with Laws.    Forest shall comply, and shall cause the
Forest Sales Force and all other employees, agents and representatives of Forest
to comply, with all applicable laws, regulations and guidelines in connection
with the promotion, marketing and sale of Licensed Product, including the
Prescription Drug Marketing Act and the Federal Anti-Kickback Statute.

        3.6    Promotion Rights.    

        (a)    Promotion Rights of Cypress.    Cypress shall have the right to
promote Licensed Product in the Field in the United States through the Cypress
Sales Force by making up to 25% of the total detailing calls with respect to
Licensed Product in each year of the License Term measured on a per physician
call basis (the "Promotion Rights"), unless Cypress provides written notice to
Forest at any time prior to such NDA filing for the applicable Licensed Product
that it waives such Promotion Rights. If Cypress exercises the Promotion Rights,
it agrees to use commercially reasonable efforts to cause the Cypress Sales
Force to perform the Annual Cypress Percentage of the total detailing calls with
respect to Licensed Product. Cypress' right to exercise its Promotion Rights
shall be subject to Cypress possessing a fully trained and qualified sales
force, based on the same criteria applicable by Forest to the qualification and
training of sales representatives generally, at least 30 days prior to the
commencement by Cypress of promotional efforts. Cypress shall provide Forest
with at least 12 months notice prior to each marketing year of the percentage of
detailing efforts (but not more than 25%) which Cypress agrees to undertake for
such marketing year; provided that the percentage specified by Cypress for the
launch of Licensed Product shall apply for at least the first two marketing
years. Cypress' performance of detailing pursuant to the exercise of its
Promotion Rights shall be subject to the provisions of the Marketing Plan.

        (b)    Provision of Materials by Forest.    Forest will supply to
Cypress, at no cost to Cypress, copies of its art work and other marketing
materials with respect to Licensed Product and Cypress will be required to use
Forest's art work and other marketing materials in connection with its Promotion
Rights.

        (c)    Payment to Cypress.    In each calendar year, Forest will, on a
quarterly basis in arrears, pay Cypress for the promotional efforts of the
Cypress Sales Force, based on the number of detailing calls made by the Cypress
Sales Force in such quarter under the Marketing Plan, in an amount equal to the
cost of such effort to Forest had it been accomplished by the Forest Sales
Force, such costs to be described on a schedule mutually agreed upon by Forest
and Cypress and attached to this Agreement as Exhibit E. Forest further agrees
that, in the event the Marketing Plan provides for any specific marketing costs
to be borne by Cypress, Forest will, on a quarterly basis in arrears, reimburse
Cypress for any such actual costs.

        (d)    Financing for Promotion Rights.    In the event Cypress maintains
the Promotion Rights, Forest will extend a line of credit to Cypress against
which, beginning six months prior to the Estimated Date of First Commercial
Sale, Cypress may borrow such amounts as are necessary to constitute and
maintain the Cypress Sales Force and otherwise exercise the Promotion Rights, up
to $10 million. Cypress agrees to draw down on the line of credit only such
amounts as expected to be needed to finance the Cypress Sales Force by providing
written notice to Forest that specifies

16

--------------------------------------------------------------------------------




the amount requested and the reasons for the draw down with reasonable
specificity. Any amounts owing by Cypress to Forest under the line of credit
shall bear interest at LIBOR, as adjusted monthly, and shall be repaid solely by
applying future royalties payable to Cypress under this Agreement against such
outstanding amounts; provided that such royalties will not be reduced by more
than [...***...] in any quarter as a result of any credit. At the option of
Forest, all or any portion of such amounts owing under the line of credit may
instead be converted into equity of Cypress at a pre-determined price, as
described in the Equity Issuance Agreement; provided that in no event will
Cypress be obligated to issue equity of Cypress under this Agreement or the
Equity Issuance Agreement to the extent such issuance would require approval of
Cypress' stockholders under the rules and regulations of The Nasdaq Stock Market
(or any other national securities exchange on which its Common Stock is then
traded). In the event this Agreement is terminated by Forest or Cypress, other
than by Cypress under Section 14.2(a) or (b), and there are any amounts owing by
Cypress to Forest under the line of credit, Cypress agrees that, if it has in
cash an amount equal to or greater than [...***...], it shall repay Forest such
outstanding amounts within one year of the date of termination of this
Agreement. In the event this Agreement is terminated by Cypress under Sections
14.2(a) or (b), or in the event this Agreement is terminated under any other
circumstances and Cypress does not have an amount at least equal to [...***...]
available in cash, and there are any amounts owing by Cypress to Forest under
the line of credit, Forest may elect to convert the outstanding amounts into
equity pursuant to the terms of the Equity Issuance Agreement or may elect to
receive payments over the a five year period, in quarterly installments,
following the date of termination of this Agreement.

        (e)    Compliance with Laws.    Cypress shall comply, and shall cause
the Cypress Sales Force and all other employees, agents and representatives of
Cypress to comply, with all applicable laws, regulations and guidelines in
connection with the promotion, marketing and sale of Licensed Product, including
the Prescription Drug Marketing Act and the Federal Anti-Kickback Statute.

        3.7    Co-Promotion Rights.    Forest agrees to explore with Cypress
opportunities to co-promote other Forest products on terms to be negotiated in
good faith between Cypress and Forest (the "Co-Promotion Rights").

        3.8    License to Cypress by Forest for Promotion and Co-Promotion
Rights.    Forest shall grant to Cypress a royalty-free exclusive license, to
all Patents and Trademarks Controlled by Forest that are necessary or useful for
the development, manufacture, commercialization or use of Milnacipran and
Licensed Product in the Licensed Territory to the extent necessary for Cypress
to practice the Promotion Rights. Forest shall also grant to Cypress any license
necessary or useful in connection with its Co-Promotion Rights.

4.     OWNERSHIP OF INFORMATION AND ACCESS TO INFORMATION

        4.1    Cypress Information.    Cypress Information derived from
development, marketing and other permitted activities under and during the
License Term with respect to Licensed Product and all intellectual property
rights therein, if any, including without limitation, the Licensed Patents
(other than Pierre Fabre Patents and any Patents licensed to Cypress under the
Collegium Agreement) shall be the sole property of Cypress, subject only to the
license rights granted to Forest under this Agreement. Subject to
Section 2.4(d), the interest of Cypress in the Cypress Information shall
automatically be deemed included in the rights licensed under this Agreement to
Forest with respect to the Licensed Territory. Forest shall have reasonable
access, upon request, to updated Cypress Information and all related
intellectual property rights, and Cypress agrees to regularly provide Forest
with such Cypress Information through the Joint Development Committee.

        4.2    Forest Information.    Forest Information derived from
development, marketing and other permitted activities under and during the
License Term with respect to Licensed Product and all

17

--------------------------------------------------------------------------------


intellectual property rights therein, if any, shall be the sole property of
Forest (or its Affiliates or sublicesees, as applicable), subject only to the
license rights granted to Cypress under this Agreement. Cypress shall have
reasonable access, upon request, to updated Forest Information and all related
intellectual property rights, and Forest shall regularly provide Cypress with
such Forest Information through the Joint Development Committee.

        4.3    Title to Inventions.    Inventorship of Information will be
determined by the applicable laws of the country or jurisdiction in which the
particular Information or invention is made or discovered. If there is a dispute
between the parties as to which party shall own any particular item of
Information, the Joint Development Committee shall establish a procedure to
resolve such dispute, which may include engaging a qualified third party patent
attorney completely unaffiliated with and independent of the parties and jointly
selected by the parties, as an expert to resolve such dispute.

5.     TRADEMARKS; MINIMUMS; LIMITATIONS

        5.1    Trademarks; Trade Dress Marking.    In the Licensed Territory,
Licensed Product (other than a non-branded Generic Product) will be sold by
Forest and its Affiliates and sublicensees exclusively under the Trademarks and
subject to the terms and conditions set forth in the Trademark License
Agreement, and if applicable, the Cypress Trademark Agreement. The Trademarks
shall be chosen by Forest, and Forest shall assign to Pierre Fabre all of its
rights in such Trademarks to the extent such assignment is necessary. In
choosing such Trademark, Forest will consider trademarks suggested by Pierre
Fabre and shall include any such suggested trademarks in market research
conducted by Forest in connection with selecting the Trademark. Licensed Product
(other than a non-branded Generic Product) will be marketed by Forest and its
Affiliates and sublicensees in the Licensed Territory under trade dress which
shall include the notices "Licensed from PIERRE FABRE" and "Licensed from
Cypress Bioscience" in a legible manner on all packaging, leaflets, documents,
materials and generally in association with the reference to Licensed Product
and the Trademark, to the extent acceptable under applicable laws and
regulations in the Licensed Territory.

        5.2    Cypress Trademark.    In the event Pierre Fabre abandons a
Trademark and it is assigned to Cypress as provided in the Pierre Fabre
Trademark Agreement, then Forest and Cypress shall enter into a trademark
agreement (the "Cypress Trademark Agreement") on the same terms and conditions
as set forth in the Pierre Fabre Trademark Agreement (with Cypress as the
Trademark owner and Forest as the licensee), except for the provisions of
Section 1.10 thereof (i.e., the Trademark license will be deemed fully paid and
royalty free).

        5.3    Sales; Sales Forecasts; Minimums.    

        (a)    Sales.    During the License Term, Forest and its Affiliates and
sublicensees commit to procure sales, create a demand and continuously develop
the sales of Licensed Product in the Field in the Licensed Territory using
commercially reasonable efforts.

        (b)    Sales Forecasts.    Forest will comply with and satisfy all the
terms and conditions required of Cypress and its sublicensees under
Section 5.3(a) of the License Agreement with respect to the Licensed Territory,
including, without limitation, delivery of Sales Forecasts.

        (c)    Minimums.    Forest will comply with and satisfy all the terms
and conditions required of Cypress and its sublicensees under Section 5.3(b) of
the License Agreement with respect to the Licensed Territory, including, but not
limited to, achievement of Minimums and payment of the specified amounts to
Pierre Fabre in the event of failure to comply with Minimums. Cypress agrees
that in the event it exercises its Promotion Rights, to the extent that any
Licensed Product Shortfall is attributable solely to the failure by the Cypress
Sales Force to make its proportional share of detailing calls with respect to
Licensed Product in the applicable year under the Marketing Plan required to
achieve the applicable Minimums, then Cypress shall pay its

18

--------------------------------------------------------------------------------




proportional share of any payment due to Pierre Fabre under
Section 5.3(b)(ii) of the License Agreement.

        5.4    Limitations.    

        (a)   The parties shall be subject to the provisions of Section 3.7 of
the Letter Agreement.

        (b)   If, during the Exclusive Period, Forest or any of its Affiliates,
licensees or sublicensees markets or sells any product (other than (1) Licensed
Product, (2) SNRI product, which shall be subject to Section 3.7 of the Letter
Agreement or (3) Forest Product, which shall be subject to Section 5.4(c)) for
FMS in the Licensed Territory using any Information developed or generated in
the course of performance of this Agreement or disclosed by Cypress to Forest
pursuant to this Agreement, Forest will pay Cypress a royalty of [...***...] on
net sales of such product; provided that such amount may be reduced by written
agreement of Cypress and Forest after good faith negotiations to account for any
royalty payments that Forest or its licensees must make to any Third Parties
with respect to such product. Such royalty shall be payable for the Exclusive
Period, but in any event, the payment term shall not be less than three years,
and the provisions of Section 10 with respect to payment terms shall apply to
such royalty payment. This Section 5.4(b) shall not restrict Forest from
conducting clinical trials in FMS of any product being developed by Forest for
neuropathic pain indications as of the Effective Date, including without
limitation, the compounds [...***...], if such clinical trials in FMS are
required by the FDA for the NDA submission for such product, and no royalty
shall be payable pursuant to this Section 5.4(b) with respect to such product
(as long as it is not a Licensed Product).

        (c)   If, during the Exclusive Period, Forest or any of its Affiliates,
licensees or sub-licensees markets or sells any product containing the compound
[...***...] ("Forest Product") for FMS in the Licensed Territory, Forest shall
negotiate in good faith with Cypress and Pierre Fabre regarding compensation to
Cypress for royalty payments and milestone payments with respect to Licensed
Product that would have been made under this Agreement during the Exclusive
Period had such Forest Product not been marketed or sold during the Exclusive
Period and compensation to Pierre Fabre for royalty payments, and, if
applicable, [...***...] and an amount equal to [...***...]. In the event the
parties are not able to reach agreement with respect to the compensation that
would be payable to Cypress and Pierre Fabre, the limited issue of the amount of
such compensation shall be referred to one expert with relevant industry
experience. If the parties cannot agree on one expert, then a panel of experts
with relevant industry experience shall be formed for such purpose, which panel
shall be comprised of (i) three experts with one expert being chosen by Forest
and one expert being chosen by mutual agreement of Cypress and Pierre Fabre if
Cypress and Pierre Fabre mutually agree to one expert, and the third expert
being chosen by mutual agreement of the two experts chosen by the parties, or
(ii) if Cypress and Pierre Fabre do not mutually agree to one expert, then five
experts with one expert being chosen by Forest, one expert being chosen by
Cypress, one expert being chosen by Pierre Fabre, and two experts being chosen
by mutual agreement of the three experts chosen by the parties. The expert or
panel of experts, as applicable, must be chosen within 30 days from the date of
notice by any party regarding the need to appoint such expert or panel of
experts. Each party shall provide such expert or panel of experts any
information relevant to the issue of the amount of such compensation, including,
without limitation, information regarding the projected sales of such Forest
Product and the historical and projected sales of Licensed Product. The expert
or panel of experts shall review such information provided, use such information
in calculating the compensation payable by Forest to Cypress and Pierre Fabre
and provide the parties with the result of such calculation within 30 days from
the selection of the expert or the last expert on the panel, as applicable.
Cypress, Forest and Pierre Fabre shall each pay one-third of the costs of
engaging the expert or the panel of experts under this Section 5.4(c).

19

--------------------------------------------------------------------------------




6.     LICENSE FEES; MILESTONE PAYMENTS; AND ROYALTY PAYMENTS

        6.1    Research and Development Expenses.    All expenses incurred by
Cypress from and after the Effective Date for research and development with
respect to Licensed Product pursuant to the Development Plan, including but not
limited to, the amounts payable pursuant to Section 3.1(c) and the expenses for
preclinical development, clinical trials, preparing, filing and maintaining INDs
and NDAs and other regulatory activities, shall be paid by Forest. Cypress shall
provide Forest with an invoice outlining its research and development expenses
with respect to Licensed Product, other than amounts payable for FTEs which
shall be subject to Section 3.1(c), at the end of each quarter. Forest will
reimburse Cypress for such expenses within 30 days of receipt of such invoice.

        6.2    License Fees.    

        (a)   Forest shall pay Cypress a non-refundable, non-creditable license
fee of $25,000,000 payable within five days of the Effective Date.

        (b)   Forest shall pay Cypress a non-refundable, non-creditable license
fee of [...***...] if Forest extends the Licensed Territory pursuant to
Section 2.6 to include Canada and of [...***...] on the Date of First Commercial
Sale in Canada.

        (c)   In the event Forest exercises an Option under Section 2.4(b),
Forest shall pay Cypress a non-refundable, non-creditable license fee in the
amount equal to [...***...] of the amounts paid to any Third Party, including
Collegium, to fund research and development from and after the Effective Date
through the date of notice provided by Forest exercising such Option for the
applicable Cypress Compound. In the event Forest exercises the Option under
Section 2.4(b), Forest shall also pay Cypress a non-refundable, non-creditable
license fee in the amount equal to all amounts paid by Cypress [...***...] to
fund research and development of the applicable Cypress Compound prior to the
Effective Date (such amounts to include, as applicable, the [...***...].
Notwithstanding the foregoing, Forest shall not owe Cypress any amount under
this Section 6.2(c) with respect to Cypress Collegium Compounds in the event
Forest exercises the Option as to Cypress Collegium Compounds under the
circumstances described in Section 2.4(d).

        6.3    Milestone Payments.    

        (a)   Forest shall pay Cypress the following non-refundable,
non-creditable payments within 10 days after the occurrence of each of the
following milestone events with respect to Licensed Product in the Licensed
Territory.

Milestone Event


--------------------------------------------------------------------------------

  Milestone Payment

--------------------------------------------------------------------------------

[...***...]   [***] [...***...]   [...***...] [...***...]   [...***...]
[...***...]   [...***...] [...***...]   [...***...] [...***...]   [...***...]
[...***...]   [...***...] [...***...]   [...***...] Total Potential Milestone
Payments   [...***...]

        (b)   In the event the Option is exercised and a Cypress Compound is the
only Licensed Product developed and/or commercialized, the milestone payments
described in Section 6.3(a) shall be payable with respect to such Licensed
Product. In the event the Option is exercised and Forest has paid the milestone
payments under Section 6.3(a) with respect to a Licensed Product, that is not a
Cypress Compound, the following additional milestone payments will be payable to
Cypress with respect to one Licensed Product containing a Cypress Compound,
which milestone payment shall be non-refundable, non-creditable and shall be
payable within 10 days after the occurrence of

20

--------------------------------------------------------------------------------

each of the following milestone events with respect to such Licensed Product in
the Licensed Territory; provided that, the total milestone payments payable
under this Section 6.3(b) shall not exceed $[...***...]; provided further, that
in the event that both Cypress and Forest determine that a Cypress Compound
should be developed and/or commercialized but Forest believes that the aggregate
potential milestones under this Section 6.3(b) are cost prohibitive, Cypress
agrees to discuss in good faith with Forest the potential reduction of the
milestone payments payable under this Section 6.3(b):

Milestone Event


--------------------------------------------------------------------------------

  Milestone Payment in the Event the Cypress
Compound is a Cypress Formulation

--------------------------------------------------------------------------------

[...***...]   $ [...***...] [...***...]   $ [...***...] [...***...]   $
[...***...] [...***...]   $ [...***...] [...***...]   $ [...***...] Total
Potential Milestone Payments   $ [...***...]

Milestone Event


--------------------------------------------------------------------------------

  Milestone Payment in the Event the Cypress
Compound is a Cypress Analog

--------------------------------------------------------------------------------

[...***...]   $ [...***...] [...***...]       [...***...]   $ [...***...]
[...***...]   $ [...***...] [...***...]   $ [...***...] Total Potential
Milestone Payments   $ [...***...]

        (c)   In no event shall Forest be required to pay any given milestone
payment under Section 6.3(a) or Section 6.3(b), as applicable, for more than one
Licensed Product.

        6.4    Royalty Payments for Licensed Product (other than Generic
Product).    As consideration for the rights granted pursuant to Section 2.1,
Forest shall pay on a Licensed Product-by-Licensed Product basis for Licensed
Product (other than Generic Product):

        (a)   To Cypress, a royalty of [...***...] of Net Sales of Licensed
Products during the License Term; and

        (b)   To Pierre Fabre, the royalty payments described in Sections
6.4(a), (b) and (c) of the License Agreement with respect to the Licensed
Territory during the required term set forth therein.

        During the period prior to expiration of the obligation of Forest to
make the royalty payment described in Section 6.4(a) of the License Agreement,
Forest may credit the amount by which the total payments by Forest under
Sections 6.4(a) and (b) above and Section 7.3 below in any year exceed
[...***...] of Net Sales for such year against royalty payments due to Cypress
under Section 6.4(a) above; provided that in no event shall the amount payable
to Cypress under Section 6.4(a) above be reduced below [...***...] of Net Sales
of Licensed Products in any quarter as a result of such credit. During the
period after expiration of the obligation of Forest to make the royalty payment
described in Section 6.4(a) of the License Agreement, Forest may credit the
amount by which the total payments by Forest under Sections 6.4(a) and (b) above
and Section 7.3 below in any year exceed [...***...] of Net Sales for such year
against royalty payments due to Cypress under Section 6.4(a) above; provided
that in no event shall the amount payable to Cypress under Section 6.4(a) above
be reduced below [...***...] of Net Sales of Licensed Products in any quarter as
a result of such credit.

21

--------------------------------------------------------------------------------

        6.5    Royalty Payments for Generic Product.    As consideration for the
rights granted pursuant to Section 2.1, Forest shall pay to Cypress, on a
Generic Product-by-Generic Product basis, a royalty equal to [...***...] of
Profits during the License Term.

        6.6    Payment Due to Credit Under the License Agreement.    In the
event there is a credit under Section 6.5 of the License Agreement due to a
payment made to Pierre Fabre by Cypress under Section 6.5 of the License
Agreement and such payment is applied as a credit against the royalty payments
that would otherwise be payable by Forest to Pierre Fabre under Section 6.4(b)
of this Agreement, Forest agrees that it shall make a cash payment to Cypress in
the aggregate amount of such credit as such credit is applied to any Forest
payment, each such payment to be within 60 days of such credit.

        6.7    Notice of Payment.    Forest agrees to provide written notice to
Cypress of payment to Pierre Fabre of the royalty payments made under
Section 6.4(b) above and the Transfer Price payments made under Section 7.3
below, such notice to include the information required under Section 10.1, at
the time such payments are made to Pierre Fabre.

        6.8    Cypress Payments to Third Parties.    Cypress will remain
responsible for any milestone or royalty payments that it is obligated to make
to Pierre Fabre or any other Third Party with respect to Licensed Products,
except as specifically provided herein.

7.     SUPPLY OF API AND TRANSFER PRICE

        7.1    Supply by Pierre Fabre.    Forest agrees that Pierre Fabre shall
be the exclusive supplier of Bulk API to Forest, subject to the terms and
conditions of the Supply Agreement.

        7.2    Agreement by Cypress Regarding Supply.    Cypress agrees that it
will submit no forecast or binding order for Licensed Product with respect to
the Licensed Territory to Pierre Fabre under the Supply Agreement to the extent
inconsistent with any forecast or binding order for Licensed Product submitted
by Forest to Pierre Fabre under the Supply Agreement and will consent to any
such forecast or binding order for Licensed Product submitted by Forest.

        7.3    Transfer Price for API.    As part of the Letter Agreement,
Forest shall agree to pay Pierre Fabre directly for API purchased directly from
Pierre Fabre at a price determined and as adjusted under Sections 5.1 and 8.12
of the Supply Agreement, plus transport, customs, duties and similar charges to
the extent not paid by Pierre Fabre. Forest acknowledges that it shall be
responsible, at its own cost, for fill and finish of API purchased from Pierre
Fabre.

8.     ADVERSE EVENTS.

        Forest shall comply with and satisfy all the terms and conditions as
agreed to by Cypress in Section 8 of the License Agreement related to adverse
events.

9.     JOINT DEVELOPMENT COMMITTEE; STEERING COMMITTEE AND WORKING GROUP.

        9.1    Establishment of Joint Development Committee.    Within 30 days
of the Effective Date, the parties shall establish a committee (the "Joint
Development Committee"), which shall perform the functions provided in this
Section 9. The Joint Development Committee shall include an equal number of
members designated by each of Forest and Cypress, such number to be mutually
agreed upon by the parties. Each Joint Development Committee member shall have
experience appropriate for the activities to be conducted by the Joint
Development Committee. The Joint Development Committee shall meet at such times
and such places as shall be determined from time to time by Forest and Cypress,
but in any event, not less than twice in each calendar year. Members of the
Joint Development Committee may participate in meetings of the Joint Development
Committee in person or by conference telephone call. A quorum for the conduct of
business by the Joint Development

22

--------------------------------------------------------------------------------

Committee shall consist of a majority of the members designated by Forest and a
majority of the members designated by Cypress. All actions and decisions by the
Joint Development Committee shall require approval of a majority of the members
at a meeting at which a quorum is present. All actions taken, whether at a
meeting or by an action by written consent, shall be set forth in minutes and
circulated to each member of the Joint Development Committee. Expenses incurred
by a member of the Joint Development Committee in connection with the activities
of the Joint Development Committee will be borne by the party that designated
such member.

        9.2    Joint Development Committee Functions.    The Joint Development
Committee shall have the authority to conduct the following activities and such
other activities as may be agreed to in writing by the parties; provided that,
any reference to any activity to be monitored, reviewed and/or discussed shall
not provide the Joint Development Committee any decision making authority with
respect to such activity, unless such decision making authority is expressly
provided in this Section 9.2:

        (a)   Create, monitor, review, discuss, and amend (as determined
necessary) the Development Plan and budget for Licensed Product, including
progress and performance thereunder,

        (b)   Discuss and determine the choice of formulation for a Licensed
Product and intended use of such formulation;

        (c)   Review and discuss information regarding the status of Cypress
Compounds provided by Cypress during the Option Period;

        (d)   Monitor, review, discuss and amend (as determined necessary) the
R&D Plan;

        (e)   Determine requirements for additional clinical trials of Licensed
Product, including any Phase IV clinical trials, after completion of the
clinical trials contemplated in the Development Plan and allocate
responsibilities for the conduct of any such additional clinical trials;

        (f)    Review and discuss the registration process for Licensed Product;

        (g)   Review and discuss pre-marketing activities designed to ensure
successful launch of Licensed Product in the Licensed Territory;

        (h)   Monitor, review and discuss the Marketing Plan;

        (i)    Review and discuss Forest Information and Cypress Information
presented at each meeting of the Joint Development Committee;

        (j)    Review and discuss the sale by Cypress or Forest of any product
(other than Licensed Product) for FMS in the Licensed Territory (as contemplated
under Sections 2.4(d) or 5.4(b) or (c), as applicable);

        (k)   Determine if there is any basis for filing any NDA for Licensed
Product, including discussions regarding whether the development program
indicates issues of safety or efficacy that are likely to prevent or
significantly delay the filing or approval of the NDA or to result in labeling
or indications which would significantly adversely affect the marketing of
Licensed Product;

        (l)    If there is a dispute between the parties as to which party shall
own any particular item of Information, establish a procedure to resolve such
dispute, which may include engaging a qualified Third Party patent attorney
completely unaffiliated and independent of the parties and jointly selected by
the parties, as an expert to resolve such dispute (as contemplated under
Section 4.3);

        (m)  In the event there are Joint Patents, determine which party shall
be responsible for obtaining, prosecuting or maintaining right to such Joint
Patents.

        9.3    Dispute Resolution.    In the event the Joint Development
Committee is unable to decide or resolve any issue related to the Joint
Development Committee functions, other than any issue under

23

--------------------------------------------------------------------------------

the Marketing Plan or any related marketing activities, the issue shall be
referred to the Chief Executive Officer of Cypress and the Chief Executive
Officer of Forest, or the Chief Executive Officer of any Affiliate of Forest
that is primarily responsible for the activities of Forest under this Agreement,
as directed by Forest. Such officers of the parties shall meet promptly
thereafter and shall negotiate in good faith to resolve such issue within
30 days of commencing such negotiations, but in any event shall continue
negotiations until they reach mutual agreement and neither party may take any
action related to such disputed issue until there is mutual agreement by the
representatives of Forest and Cypress on the Joint Development Committee;
provided that, in the event either party is not acting in good faith with
respect to such negotiations, the other party shall be permitted to resolve such
issue by arbitration, as provided in Section 16.2. In the event the Joint
Development Committee is unable to decide or resolve any issue related to the
Joint Development Committee functions that arises under the Marketing Plan or
any marketing related activities, the representatives of Forest on the Joint
Development Committee will have the final determination with respect to such
issue. In particular, without limiting the foregoing, with respect to design of
any pivotal Phase III clinical trial, Cypress and Forest will discuss the design
of such trial in good faith and attempt to reach agreement on such design, and
the trial will not begin until the parties have reached agreement on the design
of such trial.

        9.4    Steering Committee; Working Group.    The parties acknowledge
that under Section 9.1 of the License Agreement, the Steering Committee shall
consist of four persons and under Section 3.1 of the Supply Agreement, the
Working Group shall consist of six persons (in each case, or such other number
as mutually agreed by Cypress and Pierre Fabre) with an equal number of members
designated by each of Pierre Fabre and Cypress. Each of Cypress and Forest shall
designate an equal number of representatives to the Cypress seats on each of the
Steering Committee and the Working Group, except as otherwise agreed upon by
Cypress and Forest; provided, however, that the Cypress representative shall
have the sole decision making authority as to such committees with respect to
matters outside the Licensed Territory.

        9.5    Decision Making Authority.    In every circumstance where the
License Agreement, Supply Agreement or Trademark Agreement provide for ultimate
decision making authority by Cypress, Cypress agrees to exercise such decision
making authority as directed by Forest with respect to any matter as to which
Forest has final decision making authority under Section 9.3.

10.   PAYMENT; RECORDS; AUDITS

        10.1    Payment; Reports.    Royalty payments and reports for the sale
of Licensed Product shall be calculated and reported for each calendar quarter.
All payments due under this Agreement shall be paid within 45 days of the end of
each calendar quarter, unless otherwise specifically provided herein. Each
payment of royalties shall be accompanied by a report of Net Sales of Licensed
Products in sufficient detail to permit confirmation of the accuracy of the
payment made, including without limitation and on a country-by-country basis,
the number of Licensed Products sold, the gross sales and Net Sales of Licensed
Product, the Profits (if applicable), the royalty payable, the method used to
calculate the payment and the exchange rates used.

        10.2    Exchange Rate; Manner and Place of Payment.    All payments due
and payable under this Agreement by one party to the other party shall be
payable in United States dollars; provided, however, that any payment to be made
by Cypress to Forest under Section 2.7(b) based on payments made by Pierre Fabre
to Cypress in Euros and any payment to be made by Forest to Pierre Fabre under
Section 6.4(b) and Section 7.3 shall be made in Euros. With respect to each
quarter, for countries other than the United States, whenever conversion of
payments from any foreign currency shall be required, such conversion shall be
made at the rate of exchange reported in The Wall Street Journal, (absent any
error), on the last business day of the applicable quarter. All payments owed
under this Agreement shall be made by wire transfer to a bank and account
designated in writing by the party entitled to receive such payment, unless
otherwise specified in writing by such party.

24

--------------------------------------------------------------------------------


        10.3    Withholding of Taxes.    The party receiving payments under this
Agreement will pay any and all taxes levied on account of such payment. If any
taxes are required to be withheld by the paying party, it will (a) deduct such
taxes from the remitting payment, (b) timely pay the taxes to the proper taxing
authority, and (c) send proof of payment to the other party and certify its
receipt by the taxing authority within 60 days following such payment.

        10.4    Records and Audits.    During the period during which a party is
entitled to receive payments from the other party under this Agreement and for a
period of four years thereafter, the paying party and the receiving party shall
keep complete and accurate records sufficient to permit the other party to
confirm the accuracy of all payments due hereunder, including without
limitation, with regard to Forest, records pertaining to gross sales and Net
Sales of Licensed Products and, including without limitation, with regard to
Cypress, records pertaining to promotional efforts of the Cypress Sales Force,
if applicable, and FTE time devoted to the R&D Plan. The party receiving payment
or making payment shall have the right to cause an independent, certified public
accountant reasonably acceptable to the other party to audit such records of
such other party to confirm the accuracy of the payments made, including without
limitation, with regard to Forest, Net Sales, for a period covering not more
than the preceding three years and, including without limitation, with regard to
Cypress, records pertaining to promotional efforts of the Cypress Sales Force,
if applicable, and FTE time devoted to the R&D Plan. Such audits may be
exercised during normal business hours upon reasonable prior written notice to
the audited party. Prompt adjustments shall be made by the parties to reflect
the results of such audit. The party causing such audit shall bear the full cost
of such audit unless such audit discloses a variance of more than 5% from the
amount of the Net Sales or corresponding payments due under this Agreement. In
the case of a variance of more than 5%, the audited party shall bear the full
cost of such audit. In the event of underpayment, the audited party shall
promptly remit to the other party the amount of any underpayment.

        10.5    Prohibited Payments.    Notwithstanding any other provision of
this Agreement, if a party is prevented from paying any payments due hereunder
by virtue of the statutes, laws, codes or governmental regulations of the
country from which the payment is to be made, then such payments may be paid by
depositing funds in the currency in which accrued to the other party account in
a bank acceptable to such other party in the country whose currency is involved.

        10.6    Late Payments.    In the event that any payment due hereunder is
not made when due, the payment shall accrue interest from the date due at the
rate of 1.5% per month; provided, however, that in no event shall such rate
exceed the maximum legal annual interest rate; provided further that no such
interest shall accrue until the other party has provided written notice of such
late payment or during any period that any dispute with respect to a payment is
being diligently pursued in good faith by the party from whom such payment is
claimed. The payment of such interest shall not limit a party from exercising
any other rights it may have as a consequence of the lateness of any payment.

11.   INTELLECTUAL PROPERTY

        11.1    Patent Prosecution and Maintenance of Pierre Fabre
Patents.    Forest acknowledges that Pierre Fabre shall be responsible for
prosecution and maintenance of all Pierre Fabre Patents at Pierre Fabre's sole
expense. To the extent Cypress receives relevant information from Pierre Fabre,
Cypress shall keep Forest informed of progress with regard to the prosecution,
maintenance, enforcement and defense of the Pierre Fabre Patents by providing
Forest with all copies of official actions, amendments and responses with
respect to such prosecution, to the extent received from Pierre Fabre. Forest
acknowledges that in the event Pierre Fabre desires to abandon any Pierre Fabre
Patent in the Licensed Territory, and Forest may assume responsibility for such
Pierre Fabre Patent and will bear the expense thereof.

25

--------------------------------------------------------------------------------

        11.2    Patent Prosecution and Maintenance of Licensed Patents Other
than Pierre Fabre.    Cypress shall be responsible for prosecution and
maintenance of all Licensed Patents (other than Pierre Fabre Patents) at its own
expense; provided that Forest will reimburse Cypress for the costs of filing,
prosecution and maintenance (including legal costs) of Licensed Patents (other
than the Pierre Fabre Patents) in the Licensed Territory for which it provides
consent, not to be unreasonably withheld prior to such filing. Such
reimbursement shall be made within 30 days of receipt of an invoice from
Cypress. Cypress shall keep Forest informed of progress with regard to the
prosecution, maintenance, enforcement and defense of the Licensed Patents (other
than the Pierre Fabre Patents) in the Licensed Territory by providing Forest
with copies of official actions, amendments and responses with respect to such
prosecution.

        11.3    Cooperation of the Parties.    Each party agrees to cooperate
fully in the prosecution of Licensed Patents under this Agreement.

        11.4    Infringement by Third Parties of Licensed Patents.    

        (a)   Forest and Cypress shall promptly notify the other in writing of
any alleged or threatened infringement or any challenge to the validity of the
Licensed Patents or any challenge to Pierre Fabre's ownership of, or Cypress'
and Forest's right to practice, the Pierre Fabre Patents or to Cypress'
ownership of, or Forest's right to practice, the Licensed Patents (other than
the Pierre Fabre Patents) of which they become aware.

        (b)   Forest acknowledges that Pierre Fabre has the first right to bring
and control any action or proceeding with respect to infringement of any of the
Pierre Fabre Patents, excluding any such action or proceeding filed in
connection with an ANDA filed by a Third Party (an "ANDA Proceeding") which
shall be covered by Section 11.4(c), at its own expense, subject to this
Section 11.4(b), and by counsel of its own choice. In connection with such
action or proceeding brought and controlled by Pierre Fabre, Cypress and Forest
may elect to share the costs of such action or proceeding with Pierre Fabre and
any recovery realized as a result of such action or proceeding as part of a
cost-sharing arrangement, to be determined by mutual agreement of the parties in
good faith, taking into account the relative economic interests of the parties,
subject to Section 11.4(e) of the License Agreement. The party that brings and
controls such action or proceeding shall keep the other parties updated
regarding the status and costs of such action or proceeding. With respect to
infringement of any of the Pierre Fabre Patents in the Licensed Territory, other
than an ANDA Proceeding, if Pierre Fabre fails to bring an action or proceeding
within (a) 120 days following the notice of alleged infringement or (b) 10 days
before the time limit, if any, set forth in the appropriate laws and regulations
for the filing of such actions, whichever comes first, Forest shall have the
right to bring and control any such action at its own expense and by counsel of
its own choice, and Cypress and Pierre Fabre shall have the right, each at its
own expense, to be represented in any such action by counsel of its own choice.
If Forest fails to proceed in a timely fashion with regard to bringing an action
or proceeding, Cypress shall have the right to bring and control any such action
at its own expense and by counsel of its own choice.

        (c)   Forest shall have the first right to bring and control any action
or proceeding with respect to infringement of any of the Licensed Patents (other
than the Pierre Fabre Patents) and any ANDA Proceeding related to the Pierre
Fabre Patents in the Licensed Territory at its own expense, subject to this
Section 11.4(c), and by counsel of its own choice. With respect to infringement
of any Licensed Patents (other than the Pierre Fabre Patents) and any ANDA
Proceeding related to the Pierre Fabre Patents in the Licensed Territory, if
Forest fails to bring an action or proceeding within (a) 120 days following the
notice of alleged infringement or (b) 10 days before the time limit, if any, set
forth in the appropriate laws and regulations for the filing of such actions,
whichever comes first, Cypress shall have the right to bring and control any
such action at its own expense and by counsel of its own choice, and Forest
shall have the right, at its own expense, to be

26

--------------------------------------------------------------------------------




represented in any such action by counsel of its own choice. If Forest brings
any action or proceeding with respect to infringement of any of the Licensed
Patents (other than the Pierre Fabre Patents), Cypress and Forest will share the
costs and any recovery realized as a result of such action or proceeding as part
of a cost-sharing arrangement, to be determined by mutual agreement of the
parties in good faith, taking into account the relative economic interests of
the parties and Forest shall keep Cypress updated regarding the status and costs
of such action or proceeding. If Cypress or Forest brings an ANDA Proceeding,
Cypress, Forest and Pierre Fabre will share the costs and any recovery realized
as a result of such action or proceeding as part of a cost-sharing arrangement,
to be determined by mutual agreement of the parties in good faith, taking into
account the relative economic interests of the parties, subject to
Section 11.4(e) of the License Agreement, The party that brings and controls
such action or proceeding shall keep the other parties updated regarding the
status and costs of such action or proceeding.

        (d)   In the event a party brings an infringement action, the other
party shall cooperate fully, including if required to bring such action, the
furnishing of a power of attorney. Both parties shall use their commercially
reasonable efforts in cooperating with each other to terminate such infringement
without litigation, if appropriate. Neither party shall have the right to settle
any infringement litigation under this Section 11.4 relating to the Licensed
Patents without the prior written consent of the other party (and Pierre Fabre
with respect to Pierre Fabre Patents). Except as otherwise agreed to by the
parties as part of a cost-sharing arrangement, and except as otherwise provided
in Section 11.4(b) or 11.4(c), any recovery realized as a result of such
litigation, after reimbursement of any litigation expenses of Forest and Cypress
(and, if applicable, Pierre Fabre with respect to the Pierre Fabre Patents),
shall be retained by the party that brought and controlled such litigation.

        11.5    Infringement of Third Party Rights.    Each party shall promptly
notify the other in writing of any allegation by a Third Party that the activity
of either of the parties or their Affiliates, licensees or sublicensees pursuant
to this Agreement infringes or may infringe the intellectual property rights of
such Third Party. Forest shall have the first right to control any defense of
any such claim alleging that the sale of Licensed Products in the Field
infringes any Third Party rights in the Licensed Territory, at its own expense
and by counsel of its own choice, and Cypress and Pierre Fabre shall have the
right, each at its own expense, to be represented in any such action by counsel
of its own choice. If Forest fails to proceed in a timely fashion with regard to
such defense, Cypress shall have the right to control any such defense of such
claim at its own expense and by counsel of its own choice, and Forest shall have
the right, at its own expense, to be represented in any such action by counsel
of its own choice. Neither party shall have the right to settle any patent
infringement litigation under this Section 11.5 relating to the manufacture or
commercialization of Licensed Products in the Licensed Territory without the
consent of such other party.

        11.6    Patent Prosecution Strategy.    The parties intend to establish,
in each country worldwide where it is commercially reasonable to do so, Patent
rights that are as broad as reasonably practicable with respect to Licensed
Products and their manufacture or use in the Field; provided that neither party
is obligated to file, prosecute and maintain any Patent unless there is mutual
agreement between Cypress and Forest. The parties agree to cooperate with each
other to achieve such intention, so as to maximize the commercial value of the
Licensed Products by obtaining broad Patent-based exclusivity where available.

        11.7    Joint Patents.    The Joint Development Committee shall
determine which party shall be responsible for obtaining, prosecuting or
maintaining rights to Patents, in appropriate countries throughout the world,
covering each invention in Information jointly owned by two or more parties
("Joint Patents"). The joint owners shall share equally the costs for filing,
prosecuting or maintaining such Joint Patents throughout the world; provided,
however, that either party may decline to bear its share of the costs and
expenses to file, prosecute or maintain any particular Joint Patent in one or

27

--------------------------------------------------------------------------------


more countries. In that case the other party may undertake the responsibility
for filing, prosecuting or maintaining such Joint Patent at its own expense, and
if it does so, the declining party shall assign to the other party all its
right, title and interest to any such Joint Patent(s) in respect of any
territory where such party declined to share expenses, and upon such assignment
such Joint Patent(s) shall become the sole property of the party receiving the
assignment in such territories.

12.   REPRESENTATIONS AND WARRANTIES AND COVENANTS

        12.1    Mutual Representations and Warranties.    Each party represents
and warrants to the other that:

        (a)    Power.    It is duly organized and validly existing under the
laws of its jurisdiction of incorporation or formation, and has full power and
authority to enter into this Agreement and to carry out the provisions hereof.

        (b)    Due Authorization.    It is duly authorized to execute and
deliver this Agreement and to perform its obligations hereunder, and the person
or persons executing this Agreement on its behalf has been duly authorized to do
so by all requisite action.

        (c)    Binding Agreement.    This Agreement is legally binding upon it,
enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by it does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a party or by which
it may be bound, nor violate any material law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.

        (d)    Grant of Rights; Maintenance of Agreements.    It has not, and
will not during the License Term, grant any right to any Third Party that would
conflict with the rights granted to the other party hereunder. It has (or will
have at the time performance is due) maintained and will maintain and keep in
full force and effect all agreements (including license agreements) and filings
(including patent filings) necessary to perform its obligations hereunder.

        (e)    Right to Grant Licenses.    It has the right to grant to the
other party the rights granted under Section 2.1 and Section 2.6, as applicable.

        12.2    Cypress Representation.    As of the Effective Date, Cypress'
rights to the Licensed Technology are not subject to any royalty obligation to
any Third Party (including for this purpose, to officers, directors, employees
or other consultants or agents of Cypress) and such rights are not subject to
termination or limitation by any Third Party, except, in each such case, to the
extent provided by the License Agreement and the Collegium Agreement. To
Cypress' knowledge, based on representations by Pierre Fabre with respect to the
Pierre Fabre Patents and related know-how, the practice of the Licensed
Technology to develop or commercialize Licensed Product does not infringe
(except to the extent such infringement is permitted by the License Agreement)
any Patents of any Third Party and Cypress has not received notice or
communication alleging that the practice of the Licensed Technology infringes or
may infringe the rights of any Third Party, nor is Cypress aware of any
reasonable basis for any such allegation. In addition, Cypress has taken no
action which would give rise to any claim by any person for brokerage
commissions, placement agent's fees or similar payments relating to this
Agreement or the transactions contemplated hereby, except for its arrangement
with Bear Stearns, whose fees will be paid by Cypress.

        12.3    Limitation of Representations and Warranties.    Neither party
makes any other warranties, expressed or implied, except as set forth herein.

28

--------------------------------------------------------------------------------


13.   CONFIDENTIALITY; PUBLICATION

        13.1    Confidentiality.    Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing by the parties, the parties agree
that, during the License Term and for 10 years thereafter, the receiving party
shall keep confidential and shall not publish or otherwise disclose and shall
not use for any purpose other than as expressly provided for in this Agreement
any confidential information (including without limitation, Information)
furnished to it by the other party pursuant to this Agreement (collectively,
"Confidential Information"). Each party agrees that this Agreement is the
Confidential Information of each party. Each party may use such Confidential
Information only to the extent required to accomplish the purposes of this
Agreement. Each party will use at least the same standard of care as it uses to
protect proprietary or confidential information of its own to ensure that its
employees, agents, consultants and other representatives do not disclose or make
any unauthorized use of the Confidential Information. Each party will promptly
notify the other upon discovery of any unauthorized use or disclosure of the
Confidential Information.

        13.2    Exceptions.    Confidential Information shall not include any
information that the receiving party can prove by competent written evidence:

        (a)   is now, or hereafter becomes, through no act or failure to act on
the part of the receiving party, generally known or available;

        (b)   is known by the receiving party at the time of receiving such
information, as evidenced by its records; or

        (c)   is hereafter furnished to the receiving party by a Third Party, as
a matter of right and without restriction on disclosure.

        13.3    Authorized Disclosure.    Each party may disclose Confidential
Information belonging to the other party to the extent such other party provides
written permission to disclose such Confidential Information, or if such
disclosure is reasonably necessary in the following instances:

        (a)   prosecuting Patents and Trademarks;

        (b)   regulatory filings;

        (c)   prosecuting or defending litigation;

        (d)   complying with applicable court orders or governmental
regulations;

        (e)   disclosure to Affiliates, sublicensees, employees, consultants,
agents or other Third Parties in connection with due diligence or similar
investigations by such Third Parties or the performance of its obligations or
exercise of its rights under this Agreement, in each case who agree to be bound
by similar terms of confidentiality and non-use at least equivalent in scope to
those set forth in this Section 13; and

        (f)    in the case of Cypress, disclosure to Pierre Fabre as required
under the License Agreement or Collegium under the Collegium Agreement.

        Notwithstanding the foregoing, in the event a party is required to make
a disclosure of the other party's Confidential Information pursuant to
Section 13.3(a), (b), (c), (d) or (e), it will, except where impracticable, and
except in the case of subsection (e) above, give reasonable advance notice to
the other party of such disclosure and, with respect to Section 13.3(c) or (d),
use efforts to secure confidential treatment of such information at least as
diligent as such party would use to protect its own confidential information,
but in no event less than reasonable efforts. In any event, the parties agree to
take all reasonable action to avoid disclosure of Confidential Information
hereunder.

29

--------------------------------------------------------------------------------

        13.4    Publications.    Each party to this Agreement recognizes that
the publication of papers containing results of and other information regarding
development of Licensed Product in the Field (except as provided hereinafter),
including oral presentations and abstracts, may be beneficial to both parties
provided such publications are subject to reasonable controls to protect
Confidential Information. In particular, it is the intent of the parties to
maintain the confidentiality of any Confidential Information included in any
United States or foreign application until such United States or foreign patent
application has been published. Accordingly, the other party shall have the
right and obligation to review and approve any paper proposed for publication by
the other party, including oral presentations and abstracts. Before either party
may submit any paper, oral presentation or abstract for publication, the party
proposing publication shall deliver a complete copy of such materials to the
other party at least 45 days prior to submitting the paper to a publisher or the
date set for presentation. The other party shall review any such paper and give
its comments to the publishing party within 30 days of the delivery of such
paper to the other party. With respect to oral presentation materials, the other
party shall make reasonable efforts to expedite review of such materials, and
shall return such items as soon as practicable to the publishing party with
appropriate comments, if any, but in no event later than 30 days from the date
of delivery to the other party. With respect to abstracts, the other party shall
make reasonable efforts to expedite review of such abstracts, and shall return
such items as soon as practicable to the publishing party with appropriate
comments, if any, but in no event later than 10 days from the date of delivery
to the other party. The publishing party shall comply with the other party's
request to delete references to the non-publishing party's Confidential
Information in any such paper or other materials. Notwithstanding anything to
the contrary in this Agreement, neither party shall have the right to publish in
any form any Confidential Information of the other party without such other
party's prior written consent.

        13.5    Press Release.    It is understood that the parties intend to
issue a joint press release announcing the execution of this Agreement and agree
that each party may desire or be required to issue subsequent press releases
relating to this Agreement or activities thereunder. The parties agree to
consult with each other reasonably and in good faith with respect to the text
and timing of such press releases prior to the issuance thereof, provided that a
party may not unreasonably withhold consent to such releases, and that either
party may issue such press releases as it determines, based on advice of
counsel, are reasonably necessary to comply with laws or regulations or for
appropriate market disclosure. Each party agrees to review each press release
within 48 hours after receiving the press release from the other party. In
addition, following the initial joint press release announcing this Agreement,
either party shall be free to disclose, without the other party's prior written
consent, the existence of this Agreement, the identity of the other party and
those terms of this Agreement that have already been publicly disclosed in
accordance herewith.

        13.6    SEC Filings.    The parties will consult with each other on the
provisions of this Agreement to be redacted in any filings made by the parties
with the Securities and Exchange Commission or as otherwise required by law.

14.   TERM AND TERMINATION

        14.1    Term.    The term of this Agreement shall commence on the
Effective Date and extend on a country-by-country and Licensed
Product-by-Licensed Product basis until the later of (i) the expiration of the
last to expire of the applicable Licensed Patents, (ii) 10 years after the first
commercial sale of a Licensed Product (other than a Generic Product) in such
country or (iii) the last commercial sale of a Generic Product in such country
or a Licensed Product bearing the Trademark, unless earlier terminated pursuant
to Sections 14.2 or 14.3 (the "License Term").

30

--------------------------------------------------------------------------------

        14.2    Termination for Cause.    A party shall have the right to
terminate this Agreement upon 60 days (10 days with respect to payments) prior
written notice to the other upon the occurrence of any of the following:

        (a)   the bankruptcy, insolvency, dissolution or winding up of the other
party, or if a party admits in writing its inability to pay its debts as they
become due;

        (b)   the breach of any material provision of this Agreement by the
other party if the breaching party has not cured such breach within the 60 day
(10 days with respect to payments) period following the date of written notice
of termination by the non-breaching party or, if such breach is not susceptible
of cure within such 60 day period (10 days with respect to payments), the
breaching party has not taken appropriate steps to commence such cure during
such 60 day period (or 10 day period) and continued to diligently pursue such
cure in a manner reasonably assuring such cure within a reasonable period of
time thereafter; provided, however, that to the extent a breach affects only a
given country, termination shall apply only to such country. In addition,
termination shall not be permitted for a payment breach where the obligation to
make payment is being diligently contested in good faith by appropriate
proceedings and any required payment is promptly made following completion of
dispute resolution as contemplated hereby. In any event, if such breach has not
been cured within one year of the date of occurrence of the breach, the
non-breaching party may terminate this Agreement under this Section; or

        (c)   in the event the Joint Development Committee determines there is
no basis for filing any NDA for Licensed Products.

        14.3    Termination by Cypress.    Cypress may, in its sole discretion,
upon 60 days prior written notice to Forest terminate this Agreement, under the
circumstances set forth in Section 3.5(c) in the event that Forest has not cured
such non-compliance of any of the provisions set forth in Section 3.5(c) within
60 days from the date of receipt of written notice of termination by Cypress.

        14.4    Termination by Pierre Fabre.    This Agreement shall
automatically terminate on a country-by-country basis (as applicable) as to any
Licensed Technology (as defined in the License Agreement) in the event the
License Agreement is terminated by Pierre Fabre under Section 14.2(b) of the
License Agreement.

        14.5    Termination by Forest.    Forest may terminate this Agreement at
any time upon 120 days written notice to Cypress in the event that Forest
reasonably determines (including without limitation, based upon the interim or
final results of any clinical study), after review and discussion with Cypress
and the Joint Development Committee, that the development program indicates
issues of safety or efficacy that are likely to prevent or significantly delay
the filing or approval of the NDA or to result in labeling or indications which
would significantly adversely affect the marketing of Licensed Product; provided
that, upon providing such written notice under this Section 14.5, Forest shall
no longer be obligated to make any milestone payments for events that occur
after the date of such notice and Forest agrees to assist Cypress in
facilitating the transition of activities being conducted under this Agreement
to Cypress or any Third Party that is designated by Cypress and as soon as
reasonably practicable, Forest shall transfer or assign, as applicable, to
Cypress all Forest Information and Forest Formulations and shall assign to
Cypress all Patents Controlled by Forest related to Licensed Product, or, with
respect to such Forest Information, Forest Formulations and Patents that have
applications other than to Licensed Product shall grant to Cypress a perpetual,
fully-paid license.

        14.6    Effect of Expiration—Termination; Surviving Obligations.    

        (a)    License Termination.    Upon expiration or termination of this
Agreement, all rights and obligations under this Agreement shall terminate.

31

--------------------------------------------------------------------------------

        (b)    Obligations that Survive.    Expiration or early termination of
this Agreement shall not relieve the parties of any obligation accruing prior to
such expiration or termination. Except as set forth below or elsewhere in this
Agreement, the obligations and rights of the parties under Sections 1, 4.1, 4.2,
10.4, 12.3, 13.1, 13.2, 13.3, 14.5, 14.6, 14.7, 14.8, 14.9, 15.1, 15.2, 16.1,
16.2, 18.2, 18.3, 18.7, 18.8 and 18.11 shall survive expiration or termination
of this Agreement.

        (c)    Return of Confidential Information.    Subject to Section 14.5,
within 30 days following the expiration or early termination of this Agreement,
each party shall deliver to the other party any and all Confidential Information
of the other party in its possession.

        14.7    Exercise of Right to Terminate.    The use by either party
hereto of a termination right provided for under this Agreement shall not, in
and of itself, give rise to the payment of damages or any other form of
compensation or relief to the other party with respect thereto.

        14.8    Damages; Relief.    Termination of this Agreement shall not
preclude any party from claiming any other damages, compensation or relief that
it may be entitled to upon such termination.

        14.9    Bankruptcy Code.    All licenses granted under this Agreement
will be deemed licenses of rights to intellectual property for purposes of
Section 365(n) of the U.S. Bankruptcy Code and a licensee under this Agreement
will retain and may fully exercise all of its rights and elections under the
U.S. Bankruptcy Code.

15.   INDEMNIFICATION

        15.1    Indemnification.    

        (a)    Cypress Indemnification.    Cypress hereby agrees to save,
defend, indemnify and hold harmless Forest and its officers, directors,
employees, consultants and agents from and against any and all losses, damages,
liabilities, expenses and costs, including reasonable legal expense and
attorneys' fees ("Losses"), to which any such indemnitee may become subject as a
result of any claim, demand, action or other proceeding by any Third Party to
the extent such Losses arise directly out of (i) the material breach by Cypress
of any representation or warranty under Section 12, (ii) the promotion of any
Licensed Product by Cypress upon exercise of its Promotion Rights and the
promotion of any products upon exercise of its Co-Promotion Rights, or (iii) the
failure to make payments to Pierre Fabre as required by the License Agreement or
Supply Agreement, or to perform other obligations of Cypress as required under
the License Agreement or Supply Agreement, except to the extent arising from the
breach by Forest of any of its obligations hereunder, except, in any case, to
the extent such Losses result from the negligence or willful misconduct of
Forest or any other person entitled to indemnification under this Section.

        (b)    Forest Indemnification.    Forest hereby agrees to save, defend,
indemnify and hold harmless Cypress and its officers, directors, employees,
consultants and agents from and against any and all Losses to which such
indemnitee may become subject as a result of any claim, demand, action or other
proceeding by any Third Party to the extent such Losses arise directly out of
(i) the material breach by Forest of any representation or warranty under
Section 12 or (ii) the development, manufacture, use, handling, storage, sale or
other disposition of any Licensed Product by Forest or any of its Affiliates or
sublicensees, except to the extent such losses result from the negligence or
willful misconduct of Cypress or any other person entitled to indemnification
under this sentence or (iii) the failure to make the payments directly to Pierre
Fabre as required under Section 6.4(b) related to royalty payments and under
Section 7.3 related to the Transfer Price. Forest hereby agrees to save, defend,
indemnify and hold harmless Pierre Fabre and its officers, directors, employees,
consultants and agents from and against any and all Losses to which such
indemnitee may become subject as a result of any claim, demand, action or other
proceeding by any Third Party to the extent such Losses arise directly out of
the

32

--------------------------------------------------------------------------------




development, manufacture, use, handling, storage, sale or other disposition of
any Licensed Product by Forest or any of its Affiliates or sublicensees, except
to the extent such losses result from the negligence or willful misconduct of
Pierre Fabre or any other person entitled to indemnification under this sentence
or are Losses for which Pierre Fabre is obligated to indemnify Cypress under
Section 15.1(b) of the License Agreement.

        15.2    Control of Defense.    In the event a party seeks
indemnification under Section 15.1, it shall inform the other party (the
"Indemnifying Party") of a claim as soon as reasonably practicable after it
receives notice of the claim, shall permit the Indemnifying Party to assume
direction and control of the defense of the claim (including the right to settle
the claim solely for monetary consideration), and shall cooperate as requested
(at the expense of the Indemnifying Party) in the defense of the claim.

        15.3    Insurance.    

        (a)    Forest Insurance.    During the License Term, Forest, at its own
expense, shall maintain product liability insurance (or self-insure) in amount
consistent with industry standards for claims and actions that might be taken
against it in connection with this Agreement. If requested, Forest shall provide
Cypress with a certificate of insurance (or evidence of self-insurance)
evidencing such coverage.

        (b)    Cypress Insurance.    During the License Term, Cypress, at its
own expense, shall maintain product liability insurance (or self-insure) in
amount consistent with industry standards for claims and actions that might be
taken against it in connection with this Agreement. If requested, Cypress shall
provide Forest a certificate of insurance (or evidence of self-insurance)
evidencing such coverage.

16.   DISPUTE RESOLUTION; ARBITRATION

        16.1    Dispute Resolution.    Any dispute arising under or relating to
the parties rights and obligations under this Agreement (other than with regard
to matters to be decided under Section 5.4(c), Patent matters or any decision of
the Joint Development Committee) will be referred to the Chief Executive Officer
of Cypress and the Chief Executive Officer of Forest, or the Chief Executive
Officer of any Affiliate of Forest that is primarily responsible for the
activities of Forest under this Agreement, as directed by Forest, for
resolution. In the event the two Chief Executive Officers are unable to resolve
such dispute within 30 days or such dispute being referred to the officers, the
dispute shall be subject to arbitration, as provided in Section 16.2.

        16.2    Arbitration.    

        (a)    Claims.    Any claim, dispute, or controversy of whatever nature
arising out of or relating to this Agreement (other than with regard to matters
to be decided under Section 5.4(c), Patent matters or any inability to reach a
decision by the Joint Development Committee, other than as expressly provided)
that is not resolved under Section 16.1 within the required 30 day time period,
including without limitation, any action or claim based on tort, contract, or
statute (including any claims of breach or violation of statutory or common law
protections from discrimination, harassment and hostile working environment), or
concerning the interpretation, effect, termination, validity, performance and/or
breach of this Agreement ("Claim"), shall be resolved by final and binding
arbitration before a panel of three experts with relevant industry experience
(the "Arbitrators"). One Arbitrator shall be chosen by Cypress and one
Arbitrator shall be chosen by Forest within 15 days from the notice of
initiation of arbitration. The third Arbitrator shall be chosen by mutual
agreement of the Arbitrator chosen by Cypress and the Arbitrator chosen by
Forest within 15 days of the date that the last of such Arbitrators were
appointed. The Arbitrators shall be administered by JAMS (the "Administrator")
in accordance with its then existing arbitration rules or procedures regarding
commercial or business disputes. The arbitration shall be

33

--------------------------------------------------------------------------------

held in San Diego, California if commenced by Forest and in New York, New York
if commenced by Cypress; provided however, if there is any matter that is being
arbitrated under the License Agreement, the Supply Agreement, the Pierre Fabre
Trademark Agreement or the Letter Agreement that is substantially related to the
matter that is the subject of arbitration under this Agreement, such arbitration
shall be held in Toronto, Canada. The arbitration proceeding shall be completed
within 90 days after selection of the final Arbitrator, unless an extension is
requested in writing by the Arbitrators.

        (b)    Arbitrators' Award.    The Arbitrators shall, within 15 calendar
days after the conclusion of the arbitration hearing, issue a written award and
statement of decision describing the essential findings and conclusions on which
the award is based, including the calculation of any damages awarded. The
decision or award rendered by the Arbitrators shall be final and non-appealable,
and judgment may be entered upon it in accordance with applicable law in the
State of New York or California, as applicable, or any other court of competent
jurisdiction. The Arbitrators shall be authorized to award compensatory damages,
but shall NOT be authorized (i) to award non-economic damages, such as for
emotional distress, pain and suffering or loss of consortium, (ii) to award
punitive damages, or (iii) to reform, modify or materially change this Agreement
or any other agreements contemplated hereunder; provided, however, that the
damage limitations described in parts (i) and (ii) of this sentence will not
apply if such damages are statutorily imposed.

        (c)    Costs.    Each party shall bear its own attorney's fees, costs,
and disbursements arising out of the arbitration, and shall pay an equal share
of the fees and costs of the arbitrators; provided, however, the arbitrators
shall be authorized to determine whether a party is the prevailing party, and if
so, to award to that prevailing party reimbursement for its reasonable
attorneys' fees, costs and disbursements (including, for example, expert witness
fees and expenses, photocopy charges, travel expenses, etc.), and/or the fees
and costs of the Administrator and the Arbitrators.

        (d)    Compliance with this Agreement.    Unless the parties otherwise
agree in writing, during the period of time that any arbitration proceeding is
pending under this Agreement, the parties shall continue to comply with all
those terms and provisions of this Agreement that are not the subject of the
pending arbitration proceeding.

        (e)    Injunctive or Other Equity Relief.    Nothing contained in this
Agreement shall deny any party the right to seek injunctive or other equitable
relief from a court of competent jurisdiction in the context of a bona fide
emergency or prospective irreparable harm, and such an action may be filed and
maintained notwithstanding any ongoing arbitration proceeding.

17.   CHANGE IN CONTROL

        17.1    Change in Control Not Approved by the Board.    In the event of
a Change in Control of Forest or Cypress that was not approved by the applicable
Board of Directors in place immediately prior to the Change in Control, (i) with
respect to such a Change in Control of Forest, Cypress shall have the option to
elect to terminate this Agreement upon the payment to Forest of the fair market
value of the rights being terminated, as determined based on an independent
evaluation by a Third Party that is experienced in the evaluation of
pharmaceutical products and (ii) with respect to such a Change in Control of
Cypress (excluding an such transaction in which Forest is a party), Forest shall
have the right to terminate Cypress' Promotion Rights and rights to participate
with Forest in the Joint Development Committee, the Steering Committee and the
Working Group, but shall continue to pay Cypress the payments required under
this Agreement.

        17.2    Change in Control Approved by the Board.    In the event of a
Change in Control of Forest or Cypress that was approved by the applicable Board
of Directors in place immediately prior to such Change in Control, (a) the same
rights stated in Section 17.1 shall apply only if [...***...] with respect

34

--------------------------------------------------------------------------------


to the surviving entity resulting from such Change in Control, unless the
surviving entity intends to cure such [...***...] within 12 months from the date
of the Change in Control, as stated in writing, and does cure such [...***...]
within the 12 month period, and (b) with respect to such a Change in Control of
Cypress, any decisions regarding the development of licensed product shall
thereafter be made by Forest.

18.   GENERAL PROVISIONS

        18.1    Standstill.    During the License Term (the "Standstill
Period"), subject to the terms of the Equity Issuance Agreement, a party will
not, in any manner, directly or indirectly:

        (a)   make, effect, initiate, cause or participate in (i) any
acquisition of beneficial ownership of any securities of the other party or any
securities of any Affiliate of such other party, (ii) any acquisition of any
assets of the other party or any assets of any Affiliate of such other party,
(iii) any tender offer, exchange offer, merger, business combination,
recapitalization, restructuring, liquidation, dissolution or extraordinary
transaction involving the other party or any Affiliate of such other party, or
involving any securities or assets of the other party or any securities or
assets of any Affiliate of such other party, or (iv) any "solicitation" of
"proxies" (as those terms are used in the proxy rules of the Securities and
Exchange Commission) or consents with respect to any securities of the other
party;

        (b)   form, join or participate in a "group" (as defined in the
Securities Exchange Act of 1934 and the rules promulgated thereunder) with
respect to the beneficial ownership of any securities of the other party;

        (c)   act, alone or in concert with others, to seek to control or
influence the management, board of directors or policies of the other party;

        (d)   take any action that might require the other party to make a
public announcement regarding any of the types of matters set forth in
Section 18.1(a);

        (e)   agree or offer to take, or encourage or propose (publicly or
otherwise) the taking of, any action referred to in Section 18.1(a), (b), (c) or
(d);

        (f)    assist, induce or encourage any third party to take any action of
the type referred to in Section 18.1(a), (b), (c), (d) or (e);

        (g)   enter into any discussions, negotiations, arrangement or agreement
with any Third Party relating to any of the foregoing; or

        (h)   request or propose that the other party amend, waive or consider
the amendment or waiver of any provision set forth in this Section 18.1.

        18.2    Governing Law.    This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
excluding its conflicts of laws principles.

        18.3    Entire Agreement; Modification.    This Agreement is both a
final expression of the parties' agreement and a complete and exclusive
statement with respect to all of its terms. The Exhibits referred to in this
Agreement are incorporated herein and made a part of this Agreement by this
reference. This Agreement together with the Letter Agreement supersedes all
prior and contemporaneous agreements and communications, whether oral, written
or otherwise, concerning any and all matters contained herein. No rights or
licenses with respect to any intellectual property of either party are granted
or deemed granted hereunder or in connection herewith, other than those rights
expressly granted in this Agreement. No trade customs, courses of dealing or
courses of performance by the parties shall be relevant to modify, supplement or
explain any term(s) used in this Agreement. This Agreement may not be modified
or supplemented by any purchase order, change

35

--------------------------------------------------------------------------------


order, acknowledgment, order acceptance, standard terms of sale, invoice or the
like. This Agreement may only be modified or supplemented in a writing expressly
stated for such purpose and signed by the parties to this Agreement.

        18.4    Relationship Between the Parties.    The parties' relationship,
as established by this Agreement, is solely that of independent contractors.
This Agreement does not create any partnership, joint venture or similar
business relationship between the parties. Neither party is a legal
representative of the other party, and neither party can assume or create any
obligation, representation, warranty or guarantee, express or implied, on behalf
of the other party for any purpose whatsoever.

        18.5    Non-Waiver.    The failure of a party to insist upon strict
performance of any provision of this Agreement or to exercise any right arising
out of this Agreement shall neither impair that provision or right nor
constitute a waiver of that provision or right, in whole or in part, in that
instance or in any other instance. Any waiver by a party of a particular
provision or right shall be in writing, shall be as to a particular matter and,
if applicable, for a particular period of time and shall be signed by such
party.

        18.6    Limitation of Damages.    Except for amounts payable (i) due to
infringement or misappropriation claims related to any intellectual property
covered by this Agreement, (ii) under Section 13, and (iii) or pursuant to
Section 15.1, neither party shall be liable to the other party for special,
consequential or incidental damages in connection with this Agreement or any
license granted hereunder.

        18.7    Assignment.    Except as expressly provided hereunder, neither
this Agreement nor any rights or obligations hereunder may be assigned or
otherwise transferred by either party without the prior written consent of the
other party (which consent shall not be unreasonably withheld); provided,
however, that either party may assign this Agreement and its rights and
obligations hereunder without the other party's consent in connection with the
transfer or sale of all or substantially all of the business of such party to
which this Agreement relates to a Third Party, whether by merger, sale of stock,
sale of assets or otherwise. In the event of such transaction, however,
intellectual property rights of the acquiring party to such transaction (if
other than one of the parties to this Agreement) shall not be included in the
technology licensed hereunder. The rights and obligations of the parties under
this Agreement shall be binding upon and inure to the benefit of the successors
and permitted assigns of the parties. Any assignment not in accordance with this
Agreement shall be void.

        18.8    No Third Party Beneficiaries.    This Agreement is neither
expressly nor impliedly made for the benefit of any party other than those
executing it; provided that the parties acknowledge and agree that Pierre Fabre
is intended to be a Third Party beneficiary of all provisions in this Agreement
specifically referring to Pierre Fabre or obligations applicable to any
sublicensee of Cypress under the License Agreement, including without
limitation, the provisions of Sections 5.1, 5.3, 5.4, 6.4(b), 7.1, 7.2, 7.3, 8,
10, 11.1, 11.4(b), 15.1(b) and this Section 18.8.

        18.9    Severability.    If, for any reason, any part of this Agreement
is adjudicated invalid, unenforceable or illegal by a court of competent
jurisdiction, such adjudication shall not affect or impair, in whole or in part,
the validity, enforceability or legality of any remaining portions of this
Agreement. All remaining portions shall remain in full force and effect as if
the original Agreement had been executed without the invalidated, unenforceable
or illegal part.

        18.10    Notices.    Any notice to be given under this Agreement must be
in writing and delivered either in person, by any method of mail (postage
prepaid) requiring return receipt, or by overnight courier or facsimile
confirmed thereafter by any of the foregoing, to the party to be notified at its
address(es) given below, or at any address such party has previously designated
by prior written notice to the other. Notice shall be deemed sufficiently given
for all purposes upon the earlier of: (a) the date of actual receipt; (b) if
mailed, three calendar days after the date of postmark; or (c) if delivered by

36

--------------------------------------------------------------------------------

overnight courier or by facsimile, the next business day the overnight courier
regularly makes deliveries or on the day after the facsimile has been sent.

If to Forest, notices must be addressed to:

Forest Laboratories Ireland Limited
Clonshaugh Industrial Estate
Clonshaugh, Dublin 17
Republic of Ireland
Attention: Chief Executive Officer
Telephone: [...***...]
Facsimile: 011-353-1-4357773

with copies to:

Forest Laboratories, Inc.
909 Third Avenue
New York, New York 10022
United States of America
Attention: Chief Executive Officer
Telephone: [...***...]
Facsimile: (212) 750-9152

Dornbush Mensch Mandelstam & Schaeffer, LLP
747 Third Avenue
New York, New York 10017
United States of America
Attention: Herschel Weinstein
Telephone: [...***...]
Facsimile: (212) 753-7673

If to Cypress, notices must be addressed to:

Cypress Bioscience, Inc.
4350 Executive Drive, Suite 325
San Diego, California 92121
United States of America
Attention: Chief Executive Officer
Telephone: (858) 452-2323
Facsimile: (858) 452-1222

with a copy to:

Cooley Godward LLP
4401 Eastgate Mall
San Diego, California 92121
United States of America
Attention: Kay Chandler
Telephone: (858) 550-6000
Facsimile: (858) 550-6420

        18.13    Force Majeure.    Except for the obligation to make payment
when due, each party shall be excused from liability for the failure or delay in
performance of any obligation under this Agreement by reason of any event beyond
such party's reasonable control including but not limited to Acts of God, fire,
flood, explosion, earthquake, or other natural forces, war, civil unrest,
accident, destruction or other casualty, any lack or failure of transportation
facilities, any lack or failure of supply of raw

37

--------------------------------------------------------------------------------

materials, any strike or labor disturbance, or any other event similar to those
enumerated above. Such excuse from liability shall be effective only to the
extent and duration of the event(s) causing the failure or delay in performance
and provided that the party has not caused such event(s) to occur. Notice of a
party's failure or delay in performance due to force majeure must be given to
the other party within 10 calendar days after its occurrence. All delivery dates
under this Agreement that have been affected by force majeure shall be tolled
for the duration of such force majeure. In no event shall any party be required
to prevent or settle any labor disturbance or dispute. Notwithstanding the
foregoing, should the event(s) of force majeure suffered by a party extend
beyond a three month period, the other party may then terminate this Agreement
by written notice to the non-performing party, with the consequences of such
termination as set forth in Sections 14.6, 14.7 and 14.8.

        18.14    Legal Fees.    If any party to this Agreement resorts to any
legal action in connection with this Agreement, subject to Section 16.2(c), the
prevailing party shall be entitled to recover reasonable fees of attorneys and
other professionals in addition to all court costs which that party may incur as
a result.

        18.15    Interpretation.    

        (a)    Captions & Headings.    The captions and headings of clauses
contained in this Agreement preceding the text of the articles, sections,
subsections and paragraphs hereof are inserted solely for convenience and ease
of reference only and shall not constitute any part of this Agreement, or have
any effect on its interpretation or construction.

        (b)    Singular & Plural.    All references in this Agreement to the
singular shall include the plural where applicable, and all references to gender
shall include both genders and the neuter.

        (c)    Articles, Sections & Subsections.    Unless otherwise specified,
references in this Agreement to any article shall include all sections,
subsections, and paragraphs in such article; references in this Agreement to any
section shall include all subsections and paragraphs in such sections; and
references in this Agreement to any subsection shall include all paragraphs in
such subsection.

        (d)    Days.    All references to days in this Agreement shall mean
calendar days, unless otherwise specified.

        (e)    Ambiguities.    Ambiguities and uncertainties in this Agreement,
if any, shall not be interpreted against either party, irrespective of which
party may be deemed to have caused the ambiguity or uncertainty to exist.

        18.16    Counterparts.    This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original document, and all of
which, together with this writing, shall be deemed one instrument.

38

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement.

FOREST LABORATORIES IRELAND LIMITED   CYPRESS BIOSCIENCE, INC.
 
 
 
 
  By: /s/  RAYMOND STAFFORD      

--------------------------------------------------------------------------------

  By: /s/  JAY KRANZLER      

--------------------------------------------------------------------------------

Name: Raymond Stafford

--------------------------------------------------------------------------------

  Name: Dr. Jay Kranzler

--------------------------------------------------------------------------------

Title: Chief Executive Officer

--------------------------------------------------------------------------------

  Title: Chief Executive Officer

--------------------------------------------------------------------------------

39

--------------------------------------------------------------------------------


EXHIBIT A

Development Plan


[...***...]

* Confidential Treatment Requested

--------------------------------------------------------------------------------


EXHIBIT B

Licensed Know-How


[...***...]

* Confidential Treatment Requested

--------------------------------------------------------------------------------


EXHIBIT C

Patents Held by Cypress


•Methods of treating Fibromyalgia Syndrome (CYPR 100 CIP)

-USSN 6,602,911

-PCT/US02/40976

•Methods of Treating Chronic Fatigue Syndrome (CYPR 100)

-USSN 6,635,675

-PCT/US02/35396

[...***...]

* Confidential Treatment Requested

--------------------------------------------------------------------------------


Pierre Fabre Patents


I°- US Patents

Process Patent

        Ref: US 5 034 541
                Applied December 27, 1989
                Granted June 23, 1991
                Terminates on December 27, 2009

S.R. Formulation

        Ref: 09/254 014
                Applied August 26, 1997
                Notice of Allowance
Terminations on August 26, 2017

II°- Canadian Patents

Process Patent

        Ref: no 1 266 486
                Applied: April 23, 1986
                Granted March 3, 1990
                Terminates: March 6, 2007

        Ref: no 2 006 464
                Applied:: December 21, 1989
                Granted: June 15, 1999
                Terminates: December 21, 2009

SR Formulation Patent

Ref n 2 006 464
Filed August 26, 1997
Pending

--------------------------------------------------------------------------------


EXHIBIT D

Example of Milestone Payment
Under Section 6.3(a)


[...***...]

* Confidential Treatment Requested

--------------------------------------------------------------------------------


EXHIBIT E

Schedule of Costs for Cypress Sales Force


[...***...]

* Confidential Treatment Requested

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.26



LICENSE AND COLLABORATION AGREEMENT
EXHIBIT A Development Plan
EXHIBIT B Licensed Know-How
EXHIBIT C Patents Held by Cypress
Pierre Fabre Patents
EXHIBIT D Example of Milestone Payment Under Section 6.3(a)
EXHIBIT E Schedule of Costs for Cypress Sales Force
